Exhibit 10.1

Execution Copy

 

 

SHARE PURCHASE AGREEMENT

Dated February 12, 2013

Between

VITRAN EXPRESS CANADA INC.

and

VITRAN CORPORATION

and

LEGACY SCO, INC.

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

RECITALS

     1   

ARTICLE 1 – INTERPRETATION

     2   

Section 1.1 Definitions

     2   

Section 1.2 Actions on Non-Business Days.

     12   

Section 1.3 Currency and Payment Obligations.

     12   

Section 1.4 Calculation of Time.

     12   

Section 1.5 Vendors’ Knowledge

     12   

Section 1.6 Additional Rules of Interpretation

     13   

Section 1.7 Schedules

     13   

ARTICLE 2 – PURCHASE AND SALE

     14   

Section 2.1 Purchase and Sale

     14   

Section 2.2 Payment

     14   

Section 2.3 Allocation of Purchase Price

     14   

Section 2.4 Closing Financial Statements

     15   

Section 2.5 Disputes

     15   

Section 2.6 Estimated Net Working Capital; Determination of Net Working Capital

     16   

ARTICLE 3 – REPRESENTATIONS AND WARRANTIES OF THE VENDORS

     16   

Section 3.1 Corporate Matters

     16   

Section 3.2 Share Capital and Shares

     18   

Section 3.3 Financial Matters

     21   

Section 3.4 Property of Corporations

     27   

Section 3.5 Conduct of Business

     29   

Section 3.6 Employment Matters

     31   

Section 3.7 General Matters

     35   

ARTICLE 4 – REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

     37   

Section 4.1 Status

     37   

Section 4.2 Due Authorization

     37   

Section 4.3 Enforceability

     37   

Section 4.4 Absence of Conflict.

     37   

Section 4.5 Investment Canada Act

     37   

Section 4.6 Litigation

     38   

Section 4.7 Financial Ability

     38   

Section 4.8 Solvency

     38   

Section 4.9 Investment Intent

     38   

ARTICLE 5 – COVENANTS

     38   

Section 5.1 General Covenants

     38   

Section 5.2 Regulatory Approvals

     39   

Section 5.3 Access

     41   

Section 5.4 Confidentiality; Non-Solicitation

     42   

Section 5.5 Personal Information Privacy

     43   

Section 5.6 Section 338(h)(10) Election

     43   

Section 5.7 Change of Names

     44   

Section 5.8 Tax Returns

     44   

Section 5.9 Pre-Closing Reorganization; Intercompany Arrangements

     45   

Section 5.10 Guarantee Obligations and Encumbrances

     45   

 

(i)



--------------------------------------------------------------------------------

Section 5.11 WARN Act

     46   

Section 5.12 Insurance

     46   

Section 5.13 Cooperation with Debt Financing

     47   

ARTICLE 6 – CONDITIONS

     48   

Section 6.1 Purchaser’s Conditions

     48   

Section 6.2 Vendors’ Conditions

     50   

Section 6.3 Conditions Precedent

     51   

ARTICLE 7 – SURVIVAL AND INDEMNIFICATION

     51   

Section 7.1 Survival

     51   

Section 7.2 Indemnity by Vendors

     51   

Section 7.3 Tax Indemnity

     52   

Section 7.4 Indemnity by the Purchaser

     53   

Section 7.5 Monetary Limitations

     53   

Section 7.6 Notice of Claim

     54   

Section 7.7 Time Limits for Notice of Claim

     54   

Section 7.8 Notice of and the Defence of Third Party Claims

     55   

Section 7.9 Assistance for Third Party Claims

     55   

Section 7.10 Settlement of Third Party Claims

     56   

Section 7.11 Direct Claims

     56   

Section 7.12 Tax Contest Provisions

     56   

Section 7.13 Reductions and Subrogation; Effect of Investigation

     57   

Section 7.14 Exclusive Remedy

     58   

Section 7.15 Release

     58   

Section 7.16 General Limitations

     58   

ARTICLE 8 – CLOSING

     59   

Section 8.1 Closing

     59   

Section 8.2 Closing Procedures and Deliveries

     59   

ARTICLE 9 – TERMINATION

     59   

Section 9.1 Termination Rights

     59   

Section 9.2 Effect of Termination

     60   

Section 9.3 Financing Sources

     61   

ARTICLE 10 – MISCELLANEOUS

     61   

Section 10.1 Further Assurances

     61   

Section 10.2 Schedules

     61   

Section 10.3 No Disclosure

     62   

Section 10.4 Brokers

     62   

Section 10.5 Notice

     62   

Section 10.6 Time

     63   

Section 10.7 Governing Law

     63   

Section 10.8 Submission to Jurisdiction

     63   

Section 10.9 Entire Agreement

     64   

Section 10.10 Amendment

     64   

Section 10.11 Waiver

     64   

Section 10.12 Severability

     64   

Section 10.13 Assignment and Enurement

     65   

Section 10.14 Counterparts and Electronic Transmission

     65   

 

(ii)



--------------------------------------------------------------------------------

SHARE PURCHASE AGREEMENT

This Agreement dated February 12, 2013, between

VITRAN EXPRESS CANADA INC.

a corporation existing under the laws of Ontario

(the “Canadian Vendor”)

and

VITRAN CORPORATION

a corporation existing under the laws of Nevada

(the “US Vendor” and together with the Canadian Vendor, the “Vendors”)

and

LEGACY SCO, INC.

a corporation organized under the laws of Delaware

(the “Purchaser”)

RECITALS

 

A. The Canadian Vendor is the registered and beneficial owner of all of the
issued and outstanding shares in the capital of (i) Vitran Logistics Limited, a
corporation existing under the laws of Ontario (“Logistics”), (ii) Can-Am
Logistics Inc., a corporation existing under the laws of Ontario (“Can-Am”), and
(iii) 1833660 Ontario Inc., a corporation existing under the laws of Ontario
(“Ace SCO Holdings”).

 

B. Can-Am Logistics Inc. in turn owns all of the issued and outstanding shares
in the capital of (i) 1098304 Ontario Inc., a corporation existing under the
laws of Ontario, (ii) 1277050 Alberta Inc., a corporation existing under the
laws of Alberta, and (iii) 0772703 BC Ltd., a corporation existing under the
laws of British Columbia (collectively, the “Canadian Subsidiaries” and together
with Logistics, Can-Am and Ace SCO Holdings, the “Canadian Corporations”).

 

C. The US Vendor is the registered and beneficial owner of all of the issued and
outstanding shares in the capital of (i) Las Vegas / L.A. Express, Inc., a
corporation existing under the laws of California, (ii) Vitran Logistics, Inc.,
a corporation existing under the laws of Indiana, (iii) Vitran Logistics Corp.,
a corporation existing under the laws of Delaware, and (iv) Midwest Supply
Chain, Inc., a corporation existing under the laws of Kansas (collectively, the
“US Corporations” and together with the Canadian Corporations, the
“Corporations”).



--------------------------------------------------------------------------------

D. The Corporations collectively conduct the business of providing value-added
supply chain solutions to large retailers of high-velocity consumer goods and
products across North America addressing customer needs throughout all stages of
the supply chain, from initial inbound, through inventory management, to final
distribution onto store shelves, as well as reverse logistics (the “Business”).
The Canadian Corporations only do business in Canada and the US Corporations
only do business in the United States (although the Canadian Corporations
generate a certain amount of revenue from the United States).

 

E. Prior to completion of the transaction of purchase and sale contemplated by
this Agreement, the Vendors will complete a reorganization involving (i) the
transfer from the Canadian Vendor to Ace SCO Holdings of all of the issued and
outstanding shares in the capital of Logistics and Can-Am, (ii) the transfer
from Ace SCO Holdings to the Canadian Vendor of all of the issued and
outstanding shares in the capital of the US Vendor and Lux Sarl, and
(iii) settling or discharging all of Ace SCO Holdings’ other assets and
liabilities, which consist entirely of intercompany receivables and payables.

 

F. Upon completion of such reorganization, the Purchaser wishes to purchase and
the Vendors wish to sell all of the issued and outstanding shares in the capital
of Ace SCO Holdings and all of the issued and outstanding shares in the capital
of the US Corporations, being One Thousand Five Hundred (1,500) shares of common
stock in the capital of Las Vegas / L.A. Express, Inc., Twenty-Eight (28) shares
of Common Stock in the capital of Vitran Logistics, Inc., Thirteen (13) shares
of common stock in the capital of Vitran Logistics Corp. and One Thousand
(1,000) shares of Common stock in the capital of Midwest Supply Chain, Inc.
(collectively, the “Purchased Shares”) on and subject to the terms and
conditions of this Agreement.

FOR VALUE RECEIVED, the Parties agree as follows:

ARTICLE 1 – INTERPRETATION

Section 1.1 Definitions

In this Agreement:

(1) “Affiliate” of a Person means any Person that directly or indirectly
Controls, is Controlled by, or is under common Control with, that Person, and
for greater certainty includes a Subsidiary.

(2) “Agreement” means this agreement and all schedules to this agreement.

(3) “Annual Financial Statements” means the unaudited consolidated financial
statements of the Corporations other than Ace SCO Holdings as at and for the
fiscal year ended December 31, 2011 consisting of a balance sheet and statement
of income and loss for the period then ended, a copy of which are attached
hereto as Schedule 1.1(3).

 

- 2 -



--------------------------------------------------------------------------------

(4) “Applicable Law”, means, in respect of any Person, property, transaction,
event or other matter, any present or future law, statute, regulation, code,
ordinance, principle of common law or equity, municipal by-law, treaty or Order,
domestic or foreign, applicable to that Person, property, transaction, event or
other matter and, whether or not having the force of law, all applicable
requirements, requests, official directives, rules, regulations, consents,
approvals, authorizations, guidelines and policies of any Governmental Authority
having or purporting to have authority over that Person, property, transaction,
event or other matter and regarded by such Governmental Authority as requiring
compliance.

(5) “Benefit Plans” means all plans that provide pension benefits for the
benefit of Employees or former Employees, and their respective beneficiaries,
and all employee benefit, fringe benefit, supplemental unemployment benefit,
bonus, incentive, profit sharing, termination, change of control, compensation,
retirement, salary continuation, stock option, stock purchase, stock
appreciation, health, welfare, medical, dental, accident, disability, life
insurance and other plans, arrangements, agreements, programs, policies,
practices or undertakings (including any other employee benefit plans, as that
term is defined in Section 3(3) of ERISA, maintained for Employees in the United
States), whether oral or written, funded or unfunded, registered or
unregistered, insured or self-insured:

 

  (a) that are sponsored or maintained or funded, in whole or in part, by the
Corporations, or to which the Corporations contribute or are obligated to
contribute for the benefit of Employees or former Employees, and their
respective beneficiaries; or

 

  (b) under which the Corporations have any liability or contingent liability.

(6) “Books and Records” means the Financial Records and all other books,
records, files and papers of the Corporations including drawings, engineering
information, computer programs (including source code), software programs,
manuals and data, sales and advertising materials, sales and purchase
correspondence, operating records, Tax Returns, trade association files,
research and development records, lists of present and former customers and
suppliers, personnel, employment and other records, and the minute and share
certificate books of the Corporations and all other records, data and
information with respect to the Business and the Corporations including all
records, data and information stored electronically, digitally or on
computer-related media.

(7) “Business” has the meaning given to it in Recital D.

(8) “Business Day” means a day on which banks are open for business in Toronto,
Ontario and New York, New York but does not include a Saturday, Sunday and any
other day which is a legal holiday in either such city.

(9) “Canadian Corporations” has the meaning given to it in Recital B.

(10) “Canadian Subsidiaries” has the meaning given to it in Recital B.

(11) “Cash on Hand” shall mean the aggregate amount of cash (including deposits
in transit), cash equivalents and marketable securities of the Corporations.

 

- 3 -



--------------------------------------------------------------------------------

(12) “Closing” means the closing of the Transaction.

(13) “Closing Date” means March 1, 2013, or such other date as may be agreed by
the Parties.

(14) “Closing Time” means 12:01 a.m. on the Closing Date.

(15) “Closing Financial Statements” means the unaudited consolidated financial
statements of the Corporations as at and for the fiscal period ended on the
Closing Date, consisting of a balance sheet and statement of income and loss for
the period then ended, as finally settled pursuant to Section 2.5.

(16) “Closing Financial Statements Dispute” has the meaning given to it in
Section 2.4.

(17) “Code” means the U.S. Internal Revenue Code of 1986, as amended.

(18) “Commitment Letters” means (i) an executed debt commitment letter of from
Key Bank National Association dated February 6, 2013, and (ii) an executed debt
commitment letter from THL Credit Advisors LLC dated February 11, 2013.

(19) “Commodity Taxes” means all Taxes levied on or measured by, or referred to
as transfer, land transfer, registration charges, gross receipt, sales, retail
sales, use, consumption, goods and services, harmonized sales, value-added,
turnover, excise or stamp, all customs duties, countervail, anti-dumping and
special import measures, and all import and export Taxes.

(20) “Company Representatives” has the meaning given to it in Section 5.13(1).

(21) “Computer Systems” means all computer hardware, peripheral equipment,
software and firmware, processed data, technology infrastructure and other
computer systems and services that are used by or accessible to the Corporations
to receive, store, process or transmit data to carry on the Business or to carry
on its day to day operations and affairs.

(22) “Consent” means any consent, approval, permit, waiver, ruling, exemption or
acknowledgement from any Person (other than the Corporations) which is provided
for or required in respect of or pursuant to the terms of any Contract in
connection with the sale of the Purchased Shares to the Purchaser on the terms
contemplated in this Agreement, to permit the Corporations to carry on the
Business after the Closing Date or which is otherwise necessary to permit the
Parties to perform their obligations under this Agreement.

(23) “Contaminant” means any substance, product, element, radiation, vibration,
sound or matter included in any definition of “hazardous product”, “dangerous
goods”, “waste”, “toxic substance”, “contaminant”, “pollutant”, “deleterious
substance” or words of similar import under any Environmental Law, or the
presence of which in the environment may affect adversely the quality of the
environment in any way.

(24) “Contracts” means all pending and executory contracts, agreements, leases
(including the Leases) and arrangements (whether oral or written) to which the
Corporations are a Party or by which the Corporations or any of their respective
properties or assets or the Business is bound or under which any of the
Corporations has rights.

 

- 4 -



--------------------------------------------------------------------------------

(25) “Control” of a Person by another Person means that the second Person
directly or indirectly possesses the power to direct or cause the direction of
the management and policies of the first Person, whether through the ownership
of securities, by contract or by any other means and “controlled by” and “under
common control with” have corresponding meanings.

(26) “Corporations” has the meaning given to it in Recital C.

(27) “Current Assets” means the (i) Cash on Hand, (ii) accounts receivable
(including all intercompany receivables among the Corporations, on the one hand,
and the Vendors and their Affiliates, on the other hand, but excluding
intercompany receivables between any of the Corporations), (iii) prepaid
expenses, and (iv) amounts recoverable in respect of Taxes (other than deferred
taxes, as determined in accordance with GAAP), if any, in each case of the
Corporations as set out in the Closing Financial Statements and, in the case of
each of (i) – (iv), determined in a manner consistent with the Annual Financial
Statements and the Interim Financial Statements.

(28) “Current Liabilities” means the (i) accounts payable (including all
intercompany payables among the Corporations, on the one hand, and the Vendors
and their Affiliates, on the other hand, but excluding intercompany payables
between any of the Corporations), (ii) accrued liabilities, and (iii) amounts
payable in respect of Taxes (other than deferred taxes, as determined in
accordance with GAAP), if any, in each case of the Corporations as set out in
the Closing Financial Statements and, in the case of each of (i) – (iii),
determined in a manner consistent with the Annual Financial Statements and the
Interim Financial Statements.

(29) “Damages” means, whether or not involving a Third Party Claim, any and all
loss, liability, cost, claim, interest, fine, penalty, assessment, damages
available at law or in equity, expense, including the costs and expenses of any
action, application, claim, complaint, suit, proceeding, demand, assessment,
judgement, settlement or compromise relating thereto or diminution of value.

(30) “Debt Financing” means the debt financing which Key Bank National
Association and THL Credit Advisors LLC have committed to provide to Tri-Starr
pursuant to the Commitment Letters, subject solely to the terms and conditions
expressly set forth therein, for purposes of providing financing to the
Purchaser to complete the Transaction and refinancing certain existing debt of
Tri-Starr (such financing the “Debt Financing”).

(31) “Debt Financing Termination Event” means (a) either of the Commitment
Letters will expire or be terminated for any reason; (b) any event occurs that,
with or without notice, lapse of time or both, would individually or in the
aggregate, constitute a default or breach on the part of Tri-Starr or the
Purchaser under any material term or condition of either of the Commitment
Letters or definitive credit or loan or other agreements and all other
documentation with respect to the financings contemplated in the Commitment
Letters or if Tri-Starr or the Purchaser has any reason to believe that
Tri-Starr will be unable to satisfy, on a timely basis, any term or condition of
the Debt Financing to be satisfied by it, that in each case would reasonably be
expected to impair the ability of Tri-Starr and the Purchaser to consummate the
Debt Financing;

 

- 5 -



--------------------------------------------------------------------------------

or (c) any financing source that is a party to either of the Commitment Letters
advises Tri-Starr or any of its Affiliates, whether orally or in writing, that
such source either no longer intends to provide or underwrite its portion of the
Debt Financing on the terms set forth in the applicable Commitment Letter, or
requests amendments or waivers thereto that are or would reasonably be expected
to be materially adverse to the timely completion by the Purchaser of the
Transaction.

(32) “Direct Claim” has the meaning given to it in Section 7.6.

(33) “Dispute Notice” has the meaning given to it in Section 2.4.

(34) “Employees” means all personnel employed, engaged or retained by the
Corporations, including any that are on family, medical or disability leave,
personal leave or other statutory or authorized leave or absence.

(35) “Employment Laws” means all Applicable Laws relating to employment and
labour, including without limitation those relating to wages (including minimum
wage), hours of work, breaks, employment or labour standards, collective
bargaining, labour or industrial relations, pension benefits, human rights,
employment discrimination, disability, pay equity, employment equity, workers’
compensation or workplace safety and insurance, employer health tax, employment
or unemployment insurance, income tax withholdings, government pension plan,
severance and termination of employment, family, military and medical leave
entitlement, occupational health and safety and hazardous substances, plant
closing, federal contracting, authorization to reside and work and withholdings
required by statute, regulation or agreement to be withheld from wages, salaries
or other compensation of employees.

(36) “Encumbrance” means any charge, mortgage, lien, pledge, claim, restriction,
security interest or other encumbrance whether created or arising by agreement,
statute or otherwise at law, attaching to property, interests or rights (but
excluding any such right created by the certificate of incorporation or by-laws
(or equivalent governing document) of any Person).

(37) “Environmental Claim” includes a claim, notice, administrative order,
citation, complaint, summons, writ, proceeding or demand relating to
remediation, investigation, monitoring, emergency response, decontamination,
restoration or other action under any Environmental Law or any notice, claim,
demand or other communication alleging or asserting liability, either direct or
indirect, and either in whole or by way of contribution or indemnity, for
investigatory, monitoring or cleanup costs, Governmental Authority response
costs, damages, personal injuries, fines, penalties or for other relief, and
arising out of, based on or resulting from (a) the presence, or Release into the
environment, of any Contaminant, or (b) any non-compliance or alleged
non-compliance with any Environmental Laws.

(38) “Environmental Laws” means all Applicable Laws relating to the protection
and preservation of the environment, health, safety, product safety, product
liability, natural resource damage or Contaminants.

(39) “Environmental Permits” includes all Orders, permits, certificates,
approvals, consents, registrations and licences issued by any Governmental
Authority under Environmental Laws.

(40) “ERISA” means the Employee Retirement Income Security Act of 1974.

 

- 6 -



--------------------------------------------------------------------------------

(41) “Financial Records” means all books of account and other financial data and
information of the Corporations and includes all records, data and information
stored electronically, digitally or on computer-related media.

(42) “GAAP” means, at any time, generally accepted accounting principles in the
United States of America at that time.

(43) “Governmental Authority” means (a) any federal, provincial, state, local,
municipal, regional, aboriginal or other government, governmental or public
department, body, branch, ministry or court, domestic or foreign, and any
subdivision of any of them, including any agency, tribunal, commission, board,
court, bureau, arbitration panel or other authority exercising or entitled to
exercise executive, legislative, judicial, regulatory, ministerial, prerogative,
administrative or taxing authority or power of any nature, and (b) any
quasi-governmental or private body exercising any regulatory, expropriation or
taxing authority under or for the account of any of them, and any subdivision of
any of them.

(44) “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976.

(45) “HSR Act Compliance” means that the Purchaser and the Vendors have given
any notice required under the HSR Act with respect to the transactions
contemplated by this Agreement and the applicable waiting period and any
extensions thereof will have expired or been earlier terminated in accordance
with the HSR Act.

(46) “Income Tax Act” means the Income Tax Act (Canada).

(47) “Indemnified Party” means any Person entitled to indemnification under this
Agreement.

(48) “Indemnifier” means any Person obligated to provide indemnification under
this Agreement.

(49) “Indemnity Payment” means any amount of any Damages required to be paid
pursuant to Sections 7.2, 7.3 or 7.4.

(50) “Intellectual Property” means trade-marks and trade-mark applications,
trade names, certification marks, patents and patent applications, copyrights,
domain names, industrial designs, trade secrets, know-how, formulae, processes,
inventions, technical expertise, research data and other similar property, all
associated registrations and applications for registration, and all associated
rights, including moral rights.

(51) “Interim Financial Statements” means the unaudited consolidated financial
statements of the Corporations other than Ace SCO Holdings as at and for the
twelve month period ended December 31, 2012, consisting of a balance sheet and
statement of income and loss for the period then ended, and an unaudited
pro-forma balance sheet of Ace SCO Holdings as at December 31, 2012 prepared as
though the Pre-Closing Reorganization had been completed on such date, a copy of
which are attached hereto as Schedule 1.1(51).

 

- 7 -



--------------------------------------------------------------------------------

(52) “Interim Period” means the period from and including the date of this
Agreement to and including the Closing Date.

(53) “Leased Premises” has the meaning given to it in Section 3.4(2)(c).

(54) “Leases” has the meaning given to it in Section 3.4(2)(b).

(55) “Licence” means any licence, permit, authorization, approval or other
evidence of authority issued or granted to, conferred upon, or otherwise created
for, the Corporations by any Governmental Authority.

(56) “Lux Sarl” means Vitran S.àr.l.

(57) “Material Adverse Effect” means an event, occurrence, or development that
has an adverse effect upon the financial condition or results of operations of
the Corporations taken as a whole in the aggregate amount of $250,000 or more,
except any adverse effect to the extent related to or resulting from (a) general
business or economic conditions affecting industries in which the Corporations
operate (including changes in exchange rates, embargos, and tariffs) except to
the extent such changes in conditions have a materially disproportionate adverse
effect on the Corporations, taken as a whole, relative to the adverse effect
that such changes have on other companies in the industries in which the
Corporations operate, (b) national or international political or social
conditions, including the engagement by any country in which the Corporations
conduct business in hostilities or the escalation thereof, whether or not
pursuant to the declaration of a national emergency or war, or the occurrence or
the escalation of any military or terrorist attack upon any country in which the
Corporations conduct business, or any of such country’s territories,
possessions, diplomatic or consular offices, military installation, equipment or
personnel, (c) financial, banking or securities markets (including any
disruption thereof and any decline in the price of any security or any market
index), (d) changes in GAAP applicable to the Corporations or the enforcement or
interpretation thereof, except to the extent that such changes or proposed
changes have a materially disproportionate adverse effect on the Corporations,
taken as a whole, relative to the adverse effect that such changes have on other
companies in the industries in which the Corporations operate, (e) changes in
laws, rules, regulations, orders or other binding directives issued by any
Governmental Authority, except to the extent that such changes have a materially
disproportionate adverse effect on the Corporations, taken as a whole, relative
to the adverse effect that such changes have on other companies in the
industries in which the Corporations operate, or (f) the taking of any action
contemplated by this Agreement, or at the request or with the consent of the
Purchaser, or the announcement of this Agreement or the transactions
contemplated hereby.

(58) “Material Contracts” means all Contracts (a) that involve or may result in
the payment of money or money’s worth by or to any of the Corporations in an
amount in excess of $100,000, (b) that are Leases, or (c) the termination of
which, or under which the loss of rights, would constitute a Material Adverse
Effect.

(59) “Net Working Capital” means Current Assets as at the Closing Time minus
Current Liabilities as at the Closing Time.

 

- 8 -



--------------------------------------------------------------------------------

(60) “Notice” means any notice, approval, demand, direction, consent,
designation, request, document, instrument, certificate or other communication
required or permitted to be given under this Agreement.

(61) “Notice of Claim” has the meaning given to it in Section 7.6.

(62) “Order” means any order, directive, judgment, decree, injunction, decision,
ruling, award or writ of any Governmental Authority.

(63) “Ordinary Course of Business” means the ordinary and usual course of the
routine daily affairs of the business of a given Corporation, consistent with
past practice of such Corporation.

(64) “Outside Date” has the meaning given to it in Section 9.1(e).

(65) “Party” means a party to this Agreement and any reference to a Party
includes its successors and permitted assigns and “Parties” means every Party.

(66) “Permitted Encumbrances” means (a) carrier’s, warehousemen’s, mechanic’s,
materialmen’s and other similar Encumbrances with respect to amounts that are
not yet due and payable and that will be paid or discharged in the ordinary
course of the Corporations’ business and that will be paid on or before the
Closing Date or reflected on the Closing Financial Statements, (b) Encumbrances
for Taxes that are not yet due and delinquent, (c) Encumbrances securing rental
payments under capital lease arrangements, (d) restrictions arising under
Applicable Laws relating to zoning and other land use that do not, individually
or in the aggregate, have a material adverse effect on the present use or
occupancy of the property subject thereto and, in the reasonable opinion of the
Purchaser, do not materially impair the value or use of any of the Leased
Premises, (e) defects, easements, rights of way, restrictions, covenants,
claims, subleases or similar items relating to real property that do not,
individually or in the aggregate, have a material adverse effect on the present
use or occupancy of the real property subject thereto, (f) Encumbrances in favor
of landlords, custodians or other service providers created by Applicable Law in
the Ordinary Course of Business relating to amounts that are not yet due and
payable and will be paid or discharged in the ordinary course of the
Corporations’ business and that will be paid on or before the Closing Date or
reflected on the Closing Financial Statements, (g) matters of title which would
be disclosed by an accurate survey or inspection of any land, buildings,
improvements and fixtures erected thereon and all appurtenances related thereto,
and (h) the Encumbrances listed and described in Schedule 1.1(66).

(67) “Person” is to be broadly interpreted and includes an individual, a
partnership, a corporation, a trust, a joint venture, any Governmental Authority
or any incorporated or unincorporated entity or association of any nature and
the executors, administrators, or other legal representatives of an individual
in such capacity.

(68) “Personal Information” means any factual or subjective information,
recorded or not, about an employee, contractor, agent, consultant, officer,
director, executive, client, customer, supplier or natural person who is a
shareholder of the Vendors, or about any other identifiable individual,
including any record that can be manipulated, linked or matched by a reasonably
foreseeable method to identify an individual, but does not include the name,
title or business address or telephone number of an employee of the Vendors.

 

- 9 -



--------------------------------------------------------------------------------

(69) “Pre-Closing Reorganization” means the transactions described in Recital E.

(70) “Purchase Price” has the meaning given to it in Section 2.1.

(71) “Purchased Shares” has the meaning given to it in Recital F.

(72) “Purchaser’s Indemnified Parties” means the Purchaser, the Corporations and
their respective directors, officers, employees and agents.

(73) “Reg.” or “Treasury Regulation” means regulations promulgated by the U.S.
Department of the Treasury.

(74) “Regulatory Approval” means any approval, consent, ruling, authorization,
notice, permit or acknowledgement that may be required from any Governmental
Authority pursuant to Applicable Law or under the terms of any Licence or the
conditions of any Order in connection with the sale of the Purchased Shares to
the Purchaser on the terms contemplated in this Agreement, to permit the
Corporations to carry on the Business after the Closing Date or which is
otherwise necessary to permit the Parties to perform their obligations under
this Agreement, and includes the HSR Act Compliance, if required.

(75) “Release” means any release, spill, leak, emission, pumping, injection,
deposit, discharge, dispersal, leaching, migration, spraying, abandonment,
pouring, emptying, throwing, dumping, placing or exhausting of a Contaminant,
and when used as a verb has a like meaning.

(76) “Releasees” has the meaning given to it in Section 7.15.

(77) “Releasor” has the meaning given to it in Section 7.15.

(78) “Section 338(h)(10) Election” has the meaning given to it in Section 5.6.

(79) “Secured Lenders” means the lenders party to a credit agreement dated
November 30, 2011 by and among, inter alios, JPMorgan Chase Bank, N.A., as
Agent, JPMorgan Chase Bank, N.A., Toronto Branch, as Canadian Administrative
Agent, and, inter alios, the Vendors, as Loan Parties, as amended by a first
amendment to credit agreement dated December 29, 2011, a second amendment to
credit agreement dated October 10, 2012 and a third amendment to credit
agreement dated as of December 28, 2012.

(80) “Secured Obligations” means the obligations of the Corporations and the
Vendors to the Secured Lenders under various credit agreements and related
security documents between the Secured Lenders and the Vendors, the Corporations
and their Affiliates.

(81) “Selected Accountant” has the meaning given to it in Section 2.5.

(82) “Statement Date” means the date of the Annual Financial Statements, being
December 31, 2011.

 

- 10 -



--------------------------------------------------------------------------------

(83) “Straddle Period” means any taxation period of any of the Corporations
ending after the Closing Date which commenced before the Closing Date.

(84) “Subsidiary” of a Person, means another Person under the direct or indirect
Control of such Person.

(85) “Target Working Capital” means negative $3,648,270 United States Dollars.

(86) “Tax” or “Taxes” includes all taxes, surtaxes, duties, levies, imposts,
rates, fees, assessments, withholdings, dues and other charges of any nature
imposed by any Governmental Authority, including income, capital (including
large corporations), withholding, consumption, sales, use, transfer, goods and
services, harmonized sales, Quebec sales or other value-added, excise, customs,
anti-dumping, countervail, net worth, stamp, registration, franchise, payroll,
employment, health, education, business, school, property, local improvement,
development, education development and occupation taxes, surtaxes, duties,
levies, imposts, rates, fees, assessments, withholdings, dues and charges, and
other assessments or similar charges in the nature of a tax including federal
and state and provincial pension plan contributions, employment insurance and
unemployment insurance premiums and workers compensation premiums, together with
all fines, interest, penalties on or in respect of, or in lieu of or for
non-collection of, those taxes, surtaxes, duties, levies, imposts, rates, fees,
assessments, withholdings, dues and other charges, whether disputed or not.

(87) “Tax Law” means any Applicable Law that imposes Taxes or that deals with
the administration or enforcement of liabilities for Taxes, including, without
limitation, the Code.

(88) “Tax Return” means any return, report, declaration, designation, election,
undertaking, waiver, notice, filing, information return, statement, form,
certificate or any other document or materials relating to Taxes, including any
related or supporting information with respect to any of those documents or
materials listed above in this Section 1.1(88), filed or to be filed with any
Governmental Authority in connection with the determination, assessment,
collection or administration of Taxes, provided, however, the term “Tax Return”
does not include any such items to the extent they are separately addressed in
Section 5.6.

(89) “Third Party Claim” has the meaning given to it in Section 7.6.

(90) “Transaction” means the transaction of purchase and sale of the Purchased
Shares contemplated by this Agreement.

(91) “Transition Services Agreement” means the transition services agreement to
be entered into between the Vendors and the Corporations with respect to
transitional support of miscellaneous administrative functions following
completion of the Transaction substantially in the form of Schedule 1.1(91).

(92) “Tri-Starr” means Tri-Starr Management Services, Inc.

(93) “United States Dollars”, “US Dollars” and the symbol “$” each means the
lawful currency of the United States of America.

 

- 11 -



--------------------------------------------------------------------------------

(94) “US Corporations” has the meaning given to it in Recital C.

(95) “Vendors’ Indemnified Parties” means the Vendors and their respective
directors, officers, employees and agents.

Section 1.2 Actions on Non-Business Days.

If any payment is required to be made or other action (including the giving of
notice) is required to be taken pursuant to this Agreement on a day which is not
a Business Day, then such payment or action shall be considered to have been
made or taken in compliance with this Agreement if made or taken on the next
succeeding Business Day.

Section 1.3 Currency and Payment Obligations.

Except as otherwise expressly provided in this Agreement:

 

  (a) all dollar amounts referred to in this Agreement are stated in United
States Dollars;

 

  (b) any payment contemplated by this Agreement shall be made by wire transfer
of immediately available funds to an account specified by the payee, or by any
other method that provides immediately available funds; and

 

  (c) except in the case of any payment due on the Closing Date, any payment due
on a particular day must be received by and be available to the payee not later
than 3:00 p.m. on the due date at the payee’s address for notice under
Section 10.5 or such other place as the payee may have specified in writing to
the payor in respect of a particular payment and any payment made after that
time shall be deemed to have been made and received on the next Business Day.

Section 1.4 Calculation of Time.

In this Agreement, a period of days shall be deemed to begin on the first day
after the event which began the period and to end at 5:00 p.m. Toronto time on
the last day of the period. If any period of time is to expire hereunder on any
day that is not a Business Day, the period shall be deemed to expire at 5:00
p.m. Toronto time on the next succeeding Business Day.

Section 1.5 Vendors’ Knowledge

Any statement in this Agreement expressed to be made to “the Vendors’ knowledge”
and any other references to the knowledge of the Vendors shall be understood to
be made on the basis of the actual knowledge of any one of Richard E. Gaetz, the
Chief Executive Officer, and Fayaz Suleman, the Vice President Finance and Chief
Financial Officer, of Vitran Corporation Inc., Michael Glodziak, the President
or Joanna Pencak, the Controller of the Corporations, of the relevant subject
matter, in each case after appropriate internal inquiry.

 

- 12 -



--------------------------------------------------------------------------------

Section 1.6 Additional Rules of Interpretation

(1) Gender and Number. In this Agreement, unless the context requires otherwise,
words in one gender include all genders and words in the singular include the
plural and vice versa.

(2) Headings and Table of Contents. The inclusion in this Agreement of headings
of Articles and Sections and the provision of a table of contents are for
convenience of reference only and are not intended to be full or precise
descriptions of the text to which they refer.

(3) Section References. Unless the context requires otherwise, references in
this Agreement to Sections or Schedules are to Sections or Schedules of this
Agreement.

(4) Words of Inclusion. Wherever the words “include”, “includes” or “including”
are used in this Agreement, they shall be deemed to be followed by the words
“without limitation” and the words following “include”, “includes” or
“including” shall not be considered to set forth an exhaustive list.

(5) References to this Agreement. The words “hereof”, “herein”, “hereto”,
“hereunder”, “hereby” and similar expressions shall be construed as referring to
this Agreement in its entirety and not to any particular Section or portion of
it.

(6) Statute References. Unless otherwise indicated, all references in this
Agreement to any statute include the regulations thereunder, in each case as
amended, re-enacted, consolidated or replaced from time to time and in the case
of any such amendment, re-enactment, consolidation or replacement, reference
herein to a particular provision shall be read as referring to such amended,
re-enacted, consolidated or replaced provision and also include, unless the
context otherwise requires, all applicable guidelines, bulletins or policies
made in connection therewith and which are legally binding.

(7) Document References. All references herein to any agreement (including this
Agreement), document or instrument mean such agreement, document or instrument
as amended, supplemented, modified, varied, restated or replaced from time to
time in accordance with the terms thereof and, unless otherwise specified
therein, includes all schedules and exhibits attached thereto.

(8) Writing. References to “in writing”, “written” and similar expressions
include material that is printed, handwritten, typewritten, faxed, emailed, or
otherwise capable of being visually reproduced at the point of reception.

Section 1.7 Schedules

The following are the schedules annexed to this Agreement and incorporated by
reference and deemed to be part hereof:

Schedule 1.1(3) – Annual Financial Statements

Schedule 1.1(51) – Interim Financial Statements

Schedule 1.1(66) – Permitted Encumbrances

Schedule 1.1(91) – Transition Services Agreement

 

- 13 -



--------------------------------------------------------------------------------

Schedule 2.3 – Allocation of Purchase Price

Schedule 3.3(3)(c) – Other Liabilities and Obligations

Schedule 3.3(5) – Absence of Changes

Schedule 3.3(6) – Tax Matters

Schedule 3.3(7) – Non-Arm’s Length Matters

Schedule 3.3(8) – Bank Accounts and Authorizations

Schedule 3.3(9) – Insurance

Schedule 3.3(10) – Canadian Corporations Sales in or into the United States

Schedule 3.4(2) – Leases & Leased Premises

Schedule 3.4(4) – Intellectual Property

Schedule 3.5(3) – Suppliers

Schedule 3.5(4) – Customers

Schedule 3.5(5) – Restrictions on Doing Business

Schedule 3.5(6) – Material Contracts

Schedule 3.5(7) – Material Licences

Schedule 3.5(8) – Jurisdictions of Business

Schedule 3.5(9) – Consents and Regulatory Approvals

Schedule 3.5(10) – Product Warranties

Schedule 3.5(11) – Affiliate Reliance and Support Services

Schedule 3.6(1) – Employee Contracts

Schedule 3.6(2) – Lay-offs and Other Activities

Schedule 3.6(3) – Pension and Benefit Plans

Schedule 3.6(3)(m) – ERISA plans with Restricted Amendment and/or Termination
Provisions

Schedule 3.7(3) – Pending Litigation

Schedule 5.10 – Vendor Group Guarantees and Encumbrances

Schedule 6.1(9) – Non-Competition Agreement

ARTICLE 2 – PURCHASE AND SALE

Section 2.1 Purchase and Sale

At the Closing Time, the Vendors shall sell and the Purchaser shall purchase the
Purchased Shares upon and subject to the terms and conditions of this Agreement
for an aggregate purchase price (the “Purchase Price”) equal to Ninety Seven
Million United States Dollars ($97,000,000), subject to adjustment in accordance
with Section 2.6.

Section 2.2 Payment

The Purchaser shall pay the unadjusted Purchase Price of Ninety Seven Million
United States Dollars ($97,000,000) at the Closing Time by wire transfer to such
account in the US or Canada as directed by the Vendors in writing.

Section 2.3 Allocation of Purchase Price

The Purchase Price shall be allocated among the Purchased Shares as set out in
Schedule 2.3.

 

- 14 -



--------------------------------------------------------------------------------

Section 2.4 Closing Financial Statements

Not later than 45 Business Days after the Closing Date, the Vendors will prepare
and deliver the Closing Financial Statements and related calculations of Current
Assets, Current Liabilities and Net Working Capital, in each case as at the
Closing Time, to the Purchaser. The Closing Financial Statements will be
prepared on a basis consistent with the Annual Financial Statements and the
Interim Financial Statements. To assist the Vendors in the preparation of the
Closing Financial Statements and related calculations of Current Assets, Current
Liabilities and Net Working Capital, in each case as at the Closing Time, the
Purchaser will make available to the Vendors the services of the officers,
employees and other personnel of the Corporations who prepared the Annual
Financial Statements and the Interim Financial Statements during ordinary
business hours, in a manner that does not interfere with their ability to
discharge their on-going obligations as employees and only to the extent that
such persons remain employees of the Corporations at such times. The Vendors
will make available to the Purchaser copies of all working papers, books and
records and personnel used in the preparation of the Closing Financial
Statements and related calculations of Current Assets, Current Liabilities and
Net Working Capital, in each case as at the Closing Time, together with such
other information relating thereto as the Purchaser may reasonably request. The
Purchaser may notify the Vendors that it accepts or disputes the Closing
Financial Statements and related calculations of Current Assets, Current
Liabilities and Net Working Capital, in each case as at the Closing Time, at any
time within 30 Business Days after receiving them, but will be deemed to accept
them on the 31st Business Day after receipt thereof unless the Purchaser
delivers a written notice (the “Dispute Notice”) to the Vendors of a dispute (a
“Closing Financial Statements Dispute”) on a Business Day prior to that 31st
Business Day. On the date of the Purchaser’s deemed acceptance, or any earlier
date upon which the Vendors receive notice of the Purchaser’s acceptance, the
Closing Financial Statements and related calculations of Current Assets, Current
Liabilities and Net Working Capital, in each case as at the Closing Time, will
be conclusive and binding on the Purchaser and the Vendors.

Section 2.5 Disputes

The Dispute Notice must set out the reasons for the Closing Financial Statements
Dispute, the amount in dispute, and reasonable details of the calculation of
those amounts. The Purchaser and the Vendors will attempt, in good faith, to
resolve the Closing Financial Statements Dispute within 10 Business Days after
the Vendors’ receipt of the Dispute Notice. Any Closing Financial Statements
Dispute not resolved by the Purchaser and the Vendors within that period will be
submitted to a senior partner of the accounting firm of PriceWaterhouseCoopers
LLP who has appropriate experience with supply chain logistics businesses and is
not on the Vendors’ client team or the Purchaser’s client team (the “Selected
Accountant”), who will resolve the Closing Financial Statements Dispute acting
as an expert, and not an arbitrator. The resolution of the Closing Financial
Statements Dispute will be set forth in a written decision by the Selected
Accountant, explaining his or her reasoning, and shall be final and binding upon
the Purchaser and the Vendors, with no right of appeal or judicial review on any
grounds. The fees, costs and expenses of the Selected Accountant in resolving
the Closing Financial Statements Dispute shall be borne as follows: (a) If the
Selected Accountant makes a determination in favour of the Purchaser with
respect to the issues raised in the Dispute Notice, the fees and expenses shall
be borne by the Vendors; (b) if the Selected Accountant

 

- 15 -



--------------------------------------------------------------------------------

makes a determination in favour of the Vendors with respect to the issues raised
in the Dispute Notice, the fees and expenses shall be borne by the Purchaser;
and (c) if the Selected Accountant makes a determination that is partially in
favour of the Vendors and partially in favour of the Purchaser, then the
Vendors, on one hand, and the Purchaser, on the other, shall each be liable for
one-half of the fees, costs and expenses of the Selected Accountant except to
the extent that the Selected Account specifies otherwise in his or her written
finding, in which case the liability for such amounts shall be as set forth in
such decision.

Section 2.6 Estimated Net Working Capital; Determination of Net Working Capital

At least five (5) Business Days prior to the Closing Date, the Vendors shall
provide the Purchaser with their written good faith estimate of Net Working
Capital as of the Closing Date, based on the most recent unaudited balance
sheets of the Corporations, and after consultation with the Purchaser. Such
estimate shall indicate in reasonable detail the basis therefor and shall be
accompanied by appropriate documentation supporting the estimate contained
therein and shall be subject to the reasonable satisfaction of the Purchaser. On
the second Business Day following the date on which the Parties agree to the
Closing Financial Statements and related calculations of Current Assets, Current
Liabilities and Net Working Capital, in each case as at the Closing Time, or, if
there is a Closing Financial Statements Dispute, on the second Business Day
following the date on which a determination of a Closing Financial Statements
Dispute is made pursuant to Section 2.5, the Purchase Price will be adjusted as
follows:

 

  (a) if the Net Working Capital as calculated on the basis of the Closing
Financial Statements is less negative than the Target Working Capital then the
Purchaser will promptly pay the amount of that increase to the Vendors as
additional Purchase Price;

 

  (b) if the Net Working Capital as calculated on the basis of the Closing
Financial Statements is more negative than the Target Working Capital then the
Vendors will promptly pay the amount of that decrease to the Purchaser as a
decrease in the Purchase Price; and

 

  (c) if the Net Working Capital as calculated on the basis of the Closing
Financial Statements equals the Target Working Capital, no payment shall be due
and the Purchase Price will not be adjusted on account of Net Working Capital.

ARTICLE 3 – REPRESENTATIONS AND WARRANTIES OF THE VENDORS

The Vendors jointly and severally represent and warrant to the Purchaser as
stated below and acknowledge that the Purchaser is relying on the accuracy of
each such representation and warranty in entering into this Agreement and
completing the Purchase.

Section 3.1 Corporate Matters

(1) Status and Capacity of the Corporations. Each of the Corporations has been
duly incorporated and organized, is a subsisting corporation in good standing
under the laws of its jurisdiction of incorporation, and has the corporate power
and capacity to own or lease its property and to carry on its business as now
carried on in each jurisdiction in which it owns or leases property or carries
on business.

 

- 16 -



--------------------------------------------------------------------------------

(2) Qualification of the Corporations. Each of the Corporations is registered,
licensed or otherwise qualified to carry on business and to own and operate its
respective assets under the laws of each jurisdiction in which the nature of the
Business operated by it or the character, ownership or operation of such
Corporation’s assets makes such registration, licensing or qualification
necessary under Applicable Law.

(3) Status and Capacity of Vendors. Each of the Vendors has been duly
incorporated and organized, is a subsisting corporation in good standing under
the laws of its jurisdiction of incorporation, and has the corporate power and
capacity to own and to dispose of the Purchased Shares and to execute and
deliver this Agreement and to consummate the Transaction and otherwise perform
its obligations under this Agreement.

(4) Authorization of Transaction. The execution and delivery of this Agreement
and the consummation of the Transaction have been duly and validly authorized by
all necessary corporate action on the part of each of the Vendors.

(5) Enforceability. This Agreement has been duly and validly executed and
delivered by each of the Vendors and is a valid and legally binding obligation
of each of the Vendors enforceable against such Vendor in accordance with its
terms, subject, as to enforcement, to bankruptcy, insolvency and other laws
affecting creditors’ rights generally and to general principles of equity.

(6) Residence. The Canadian Vendor is not a non-resident of Canada within the
meaning of the Income Tax Act.

(7) Investments.

 

  (a) As of the date hereof, except for:

 

  (i) Can-Am’s ownership and control of all of the shares of the Canadian
Subsidiaries;

 

  (ii) Ace SCO Holdings ownership and control of all of the shares of the US
Vendor and Lux Sarl; and

 

  (iii) Subsidiaries of the US Vendor,

none of the Corporations has any Subsidiaries, nor do they own, directly or
indirectly, any shares or other equity securities of any corporation nor do they
have any equity or ownership interest in any business or Person.

 

  (b) As of the Closing Date, except for:

 

  (i) Can-Am’s ownership and control of all of the shares of the Canadian
Subsidiaries; and

 

  (ii) Ace SCO Holdings ownership and control of all of the shares of Can-Am and
Logistics,

 

- 17 -



--------------------------------------------------------------------------------

none of the Corporations will have any Subsidiaries, nor will they own, directly
or indirectly, any shares or other equity securities of any corporation nor will
they have any equity or ownership interest in any business or Person.

 

  (c) The Corporations are not subject to any obligation or requirement to
provide funds to or make any investment in any business or Person by way of
loan, capital contribution or otherwise.

(8) Corporate Records. The minute books and other corporate records of the
Corporations, including the registers of shareholders, registers of transfers
and registers of directors of the Corporations are complete and accurate in all
material respects. Complete copies of the foregoing have been provided to the
Purchaser and the originals of all of such records shall be retained as of the
Closing Date by the respective Corporation to which they relate.

Section 3.2 Share Capital and Shares

(1) Authorized and Issued Share Capital.

 

  (a)     

 

  (i) As of the date hereof, the authorized capital of Ace SCO Holdings consists
of an unlimited number of common shares, of which Twenty Million Three Hundred
and Twenty-Eight Thousand Four Hundred and Fifty-Four (20,328,454) common shares
have been duly issued in accordance with Applicable Law and are outstanding as
fully paid and non-assessable shares in the capital of such corporation.

 

  (ii) As of the Closing Date, the authorized capital of Ace SCO Holdings will
consist of an unlimited number of common shares, and all of such common shares
which will be issued and outstanding will have been duly issued in accordance
with Applicable Law and will be outstanding as fully paid and non-assessable
shares in the capital of such corporation.

 

  (b)     

 

  (i) The authorized capital of Logistics consists of an unlimited number of
common shares, of which One (1) common share has been duly issued in accordance
with Applicable Law and is outstanding as a fully paid and non-assessable share
in the capital of such corporation.

 

  (ii) As of the date hereof, such issued an outstanding common share is owned
by the Canadian Vendor.

 

  (iii) As of the Closing Date, such issued and outstanding common share will be
owned by Ace SCO Holdings.

 

- 18 -



--------------------------------------------------------------------------------

  (c)     

 

  (i) The authorized capital of Can-Am consists of an unlimited number of Common
Shares, an unlimited number of Class A Preferred Shares, an unlimited number of
Class B Preferred Shares, an unlimited number of Class C Preferred Shares and an
unlimited number of Class D Preferred Shares, of which One Hundred (100) Common
Shares have been duly issued in accordance with Applicable Law and are
outstanding as fully paid and non-assessable shares in the capital of such
corporation.

 

  (ii) As of the date hereof, all of such issued and outstanding common shares
are owned by the Canadian Vendor.

 

  (iii) As of the Closing Date, all of such issued and outstanding common shares
will be owned by Ace SCO Holdings.

 

  (d) The authorized capital of 1098304 Ontario Inc. consists of an unlimited
number of common shares and an unlimited number of preference shares, of which
One Hundred (100) common shares have been duly issued in accordance with
Applicable Law and are outstanding as fully paid and non-assessable shares in
the capital of such corporation. All of such issued and outstanding common
shares are legally and beneficially owned by Can-Am.

 

  (e) The authorized capital of 1277050 Alberta Inc. consists of an unlimited
number of Common Shares, of which One Hundred (100) Common Shares have been duly
issued in accordance with Applicable Law and are outstanding as fully paid and
non-assessable shares in the capital of such corporation. All of such issued and
outstanding Common Shares are legally and beneficially owned by Can-Am.

 

  (f) The authorized capital of 0772703 BC Ltd. consists of an unlimited number
of Common Shares, of which One Hundred (100) Common Shares have been duly issued
in accordance with Applicable Law and are outstanding as fully paid and
non-assessable shares in the capital of such corporation. All of such issued and
outstanding Common Shares are legally and beneficially owned by Can-Am.

 

  (g) The authorized capital of Las Vegas / L.A. Express, Inc. consists of One
Hundred Thousand (100,000) shares of common stock, of which One Thousand Five
Hundred (1,500) shares of common stock have been duly issued in accordance with
Applicable Law and are outstanding as fully paid and non-assessable shares in
the capital of such corporation.

 

  (h) The authorized capital of Vitran Logistics, Inc. consists of One Thousand
(1,000) shares of Common Stock, of which Twenty-Eight (28) shares of Common
Stock have been duly issued in accordance with Applicable Law and are
outstanding as fully paid and non-assessable shares in the capital of such
corporation.

 

  (i) The authorized capital of Vitran Logistics Corp. consists of One Hundred
(100) shares of common stock, of which Thirteen (13) shares of common stock have
been duly issued in accordance with Applicable Law and are outstanding as fully
paid and non-assessable shares in the capital of such corporation.

 

- 19 -



--------------------------------------------------------------------------------

  (j) The authorized capital of Midwest Supply Chain, Inc. consists of One
Hundred Thousand (100,000) shares of Common stock, of which One Thousand
(1,000) shares of Common stock have been duly issued in accordance with
Applicable Law and are outstanding as fully paid and non-assessable shares in
the capital of such corporation.

 

  (k) No shares or other securities of the Corporations have been issued in
violation of any Applicable Law, the articles of incorporation, by-laws or other
constating documents of the Corporations or the terms of any shareholders’
agreement or any agreement to which the Corporations are a party or by which it
is bound.

 

  (l) Ace SCO Holdings and the US Corporations have not issued or authorized the
issue of any shares except the Purchased Shares. The Canadian Subsidiaries have
not authorized the issue of any shares except the shares legally and
beneficially owned by Can-Am. As of the date hereof, Logistics and Can-Am have
not issued or authorized the issue of any shares except the shares legally and
beneficially owned by the Canadian Vendor. As of the Closing, Logistics and
Can-Am will not have issued or authorized the issue of any shares except the
shares legally and beneficially owned by Ace SCO Holdings.

(2) Title to Shares.

 

  (a) The Vendors legally and beneficially own and control all of the Purchased
Shares with good title thereto free of any Encumbrances, except for Encumbrances
in favour of the Secured Lenders in respect of the Secured Obligations, which
Encumbrances will be discharged at the Closing Time.

 

  (b) As of the date hereof, the Canadian Vendor legally and beneficially owns
and controls all of the shares of Logistics and Can-Am, with good title thereto
free of any Encumbrances, except for Encumbrances in favour of the Secured
Lenders in respect of the Secured Obligations, which Encumbrances will be
discharged at the Closing Time.

 

  (c) As of the Closing Date, Ace SCO Holdings will legally and beneficially own
and control all of the shares of Logistics and Can-Am, with good title thereto
free of any Encumbrances, except for Encumbrances in favour of the Secured
Lenders in respect of the Secured Obligations, which Encumbrances will be
discharged at the Closing Time.

 

  (d) Can-Am legally and beneficially owns and controls all of the shares of the
Canadian Subsidiaries with good title thereto free of any Encumbrances, except
for Encumbrances in favour of the Secured Lenders in respect of the Secured
Obligations, which Encumbrances will be discharged at the Closing Time.

 

- 20 -



--------------------------------------------------------------------------------

(3) No Other Purchase Agreements. The Purchased Shares constitute all of the
equity of Ace SCO Holdings and the US Corporations. No Person other than the
Purchaser has any agreement, option, understanding or commitment, or any right
or privilege (whether by law, pre-emptive or contractual) capable of becoming an
agreement, option or commitment, including a right of conversion or exchange
attached to convertible securities, warrants or convertible obligations of any
nature, for:

 

  (a) the purchase, subscription, allotment or issuance of, or conversion into,
any of the unissued shares in the capital of the Corporations or any securities
of the Corporations;

 

  (b) the purchase or other acquisition from the Vendors of any of the Purchased
Shares or any issued and outstanding shares in the capital of Logistics or
Can-Am or from Can-Am of any issued and outstanding shares in the capital of the
Canadian Subsidiaries;

 

  (c) the purchase or other acquisition from any of the Corporations of any of
its undertaking, property or assets, other than in the Ordinary Course of
Business;

 

  (d) stock appreciation, phantom stock, profit participation, or similar
rights; or

 

  (e) voting the Purchased Shares or the shares of Logistics, Can-Am or the
Vendors or any other arrangement which has the effect of restricting or limiting
the transfer, voting or other rights associated with the Purchased Shares or the
shares of Logistics or Can-Am.

Section 3.3 Financial Matters

(1) Financial Records. The Financial Records fairly and correctly set out and
disclose as at the date of the Financial Records, in all material respects, the
financial position of the Corporations, and all financial transactions of the
Corporations, as at the date of the Financial Records, have been accurately
recorded in the Financial Records.

(2) Financial Statements. The Annual Financial Statements and the Interim
Financial Statements have, except as set out in Schedule 1.1(3) and Schedule
1.1(51), as applicable, been prepared in accordance with GAAP applied on a basis
consistent with financial statements of the Corporations of previous years and
periods, as the case may be, and present fairly, in all material respects, the
assets, liabilities (whether accrued, absolute, contingent or otherwise),
revenues, earnings, results of operations and financial condition of the
Corporations as at the Statement Date and the Interim Financial Statement date
and for the periods to which they relate, as the case may be.

(3) Liabilities of the Corporations. There are no liabilities or obligations of
the Corporations of any kind whatsoever (whether absolute, accrued, contingent
or otherwise), which in accordance with GAAP, would be required to be disclosed
or reflected in or provided for in financial statements of the Corporations
other than:

 

  (a) the liabilities disclosed, reflected in or provided for in the Annual
Financial Statements or the Interim Financial Statements and to be reflected in
the Closing Financial Statements;

 

- 21 -



--------------------------------------------------------------------------------

  (b) liabilities and obligations incurred since the Statement Date which were
incurred in the Ordinary Course of Business and that are not, individually or in
the aggregate, material in amount; and

 

  (c) other liabilities and obligations disclosed in Schedule 3.3(3)(c).

(4) Accounts Receivable. All accounts receivable of the Corporations are
recorded in the Financial Records, arose in the Ordinary Course of Business and
either (a) arose from bona fide arms’ length transactions or (b) are
intercompany receivables among the Corporations and/or the Vendors and their
Affiliates, and in all cases are valid and enforceable and due and payable in
full (subject to a reasonable allowance, consistent with past practice, for
doubtful accounts as reflected in the Interim Financial Statements and/or taken
into account in the calculation of Net Working Capital). Subject to such
allowance, each of the accounts receivable included or taken into account in the
calculation of Net Working Capital either has been or will be collectible in
full, without any setoff, expense, or other reduction, within ninety days after
the date on which it first becomes due and payable. There is no contest, claim
or defense, or right of set off, with respect to any accounts receivable.

(5) Absence of Certain Changes or Events. Except as disclosed in Schedule
3.3(5), since the Statement Date, the Corporations have not:

 

  (a) created any Encumbrance upon any of their properties or assets, except for
Permitted Encumbrances or as described in this Agreement;

 

  (b) purchased, leased, otherwise acquired, sold, assigned, transferred, leased
or otherwise disposed of any of any material properties or assets, except in the
Ordinary Course of Business;

 

  (c) entered into any Material Contract, except in the Ordinary Course of
Business;

 

  (d) modified, amended or terminated any Material Contract (not including the
expiration of Material Contracts in accordance with their terms that expired
solely by the passage of time);

 

  (e) waived, cancelled or written off any rights, claims, accounts receivable
or any amounts payable to the Corporations resulting, individually or in the
aggregate in a Material Adverse Effect;

 

  (f) made any change with respect to any method of accounting or auditing;

 

  (g) increased any form of compensation or other benefits payable or to become
payable to any of the shareholders, directors, officers, employees, contractors,
consultants or agents of the Corporations, except increases made in the Ordinary
Course of Business or described in Schedule 3.3(5); or

 

  (h) authorized, agreed or otherwise become committed to do any of the
foregoing.

 

- 22 -



--------------------------------------------------------------------------------

(6) Tax Matters. Except as disclosed in Schedule 3.3(6):

 

  (a) Each Tax Return required by applicable Tax Law to be filed on or prior to
the Closing Date by or on behalf of one or more of the Corporations has been or
will be timely filed under applicable Tax Law with the appropriate Governmental
Authorities on or before the Closing Date. Each of those Tax Returns correctly
and completely reflects liability for Taxes and all other information required
to be reported thereon and otherwise is or will be correct and complete in all
material respects.

 

  (b) Each of the Corporations has paid or remitted or will duly pay and remit
all Taxes required to be paid or remitted by it on or before the Closing Date,
including all Taxes shown as due and owing on all Tax Returns, all Taxes
assessed or reassessed by any Governmental Authority and all instalments on
account of Taxes for the period up to the Closing Date. None of the Corporations
will have any liability for Taxes for any period ending on or before the Closing
Date, or that portion of any Straddle Period up to and including the Closing
Date, other than those liabilities for Taxes reflected in the Closing Financial
Statements. There is no action or audit currently pending or, to the Vendors’
knowledge, proposed or threatened against, or with respect to, any of the
Vendors or the Corporations in respect of any Taxes.

 

  (c) Except for Ordinary Course of Business requests for the extension of time
for filing of 2012 and 2013 Tax Returns in the United States, none of the
Corporations has requested, executed, received, or entered into any Contract
relating to any waiver, which is still outstanding and which provides for any
extension of time in respect of:

 

  (i) the assessment, reassessment or collection of any Taxes by any
Governmental Authority;

 

  (ii) the filing of any Tax Returns in respect of any Taxes for which any of
the Corporations is or may be liable; or

 

  (iii) the payment or remittance of any Taxes or amounts on account of Taxes.

 

  (d) No Claims have been made at any time by any Governmental Authority that
any of the Corporations is or may be subject to Tax in a jurisdiction where such
Corporation does not file Tax Returns.

 

  (e) There are no Tax deficiencies that have been claimed, proposed or asserted
in writing against any of the Corporations that have not been fully paid or
finally settled and there are no discussions, audits, disputes, assertions or
other claims now pending, or to the Vendors’ knowledge, threatened, in respect
of Taxes due from or with respect to any of the Corporations.

 

- 23 -



--------------------------------------------------------------------------------

  (f) All material Taxes required to be deducted, withheld or remitted by the
Corporations under any applicable Tax Law from amounts paid or credited by the
Corporations to or for the account or benefit of any Person, including Taxes on
payments to any of its present or former Employees, officers or directors, have
been properly deducted, withheld and remitted to the appropriate Governmental
Authorities.

 

  (g) Each of the Corporations has complied, in all material respects, with all
registration, reporting, collection, remittance and other requirements in
respect of all applicable Commodity Taxes, except where the failure to comply
has not resulted in a Material Adverse Effect.

 

  (h) The Vendors have given or otherwise made available to the Purchaser true,
correct and complete copies of all Tax Returns, examination reports and
statements of deficiencies for taxable periods, or transactions consummated, for
the prior three fiscal periods preceding the date of this Agreement.

 

  (i) The US Vendor is eligible to join with the Purchaser in making the
Section 338(h)(10) Election with respect to the acquisition by the Purchaser of
the US Corporations.

 

  (j) There are no circumstances existing which could result in the application
to any of the Corporations of Sections 78, 80, 80.01, 80.02, 80.03, 80.04 or 160
of the Income Tax Act or any analogous provision of any comparable law of any
province or territory of Canada.

 

  (k) The terms and conditions made or imposed in respect of every transaction
(or series of transactions) between each of the Corporations that is resident in
Canada and (i) any person that is (A) a non-resident of Canada for purposes of
the Income Tax Act, and (B) not dealing at arm’s length with such Corporation
for purposes of the Income Tax Act, or (ii) any partnership of which a person
referred to in (A) is a member, are such that none of the Corporations would be
subject to an adjustment under subsection 247(2) of the Income Tax Act.

 

  (l) Each of the Corporations that is resident in Canada has made or obtained
records or documents that meet the requirements of paragraphs 247(4)(a) to
(c) of the Income Tax Act with respect to all transactions between it and any
non-resident person with whom it was not dealing at arm’s length within the
meaning of the Income Tax Act (or any partnership of which such a person was a
member).

 

  (m) There are no amounts outstanding and unpaid for which the a Corporation
has previously claimed a deduction from income under the Income Tax Act or any
other applicable Tax Law and which may be included in the Corporation’s income
for any taxation year ending after the Closing Date.

 

  (n)

Each of the following corporations is registered for goods and services
tax/harmonized sales tax purposes under the Excise Tax Act (Canada) and their
registration numbers are: Vitran Logistics Limited: 89466 4259 RT0001; Can-Am

 

- 24 -



--------------------------------------------------------------------------------

  Logistics Inc.: 88813 8559 RT0003; 1098304 Ontario Inc.: 13973 4826 RT000;
1277050 Alberta Inc.: 83029 7768 RT0001; and 0772703 B.C. Ltd.: 83885 8165
RT0001. Each of the Corporations has complied on a timely basis with all
registration, reporting, collection, remittance and other requirements in
respect of all applicable Commodity Taxes. The Corporations are in possession of
all material invoices, purchase orders and all such other documents as are
necessary to make any claim for input tax credits, refunds or rebates claimed or
to be claimed under the applicable Commodity Taxes, and the originals of all of
such records shall be retained as of the Closing Date by the respective
Corporation to which they relate

 

  (o) The Books and Records of the Canadian Corporations fairly and correctly
set out and disclose, in all material respects, all liabilities and unclaimed
input tax credits under the Excise Tax Act for purposes of the goods and
services or harmonized sales tax and any unclaimed credits or refunds under An
Act respecting the Québec sales tax. All financial transactions of each of the
Corporations have been accurately and completely recorded, in all material
respects, in the Books and Records for Tax purposes.

 

  (p) No Corporation is a party to any agreement, contract, arrangement, or plan
that has resulted or would result, separately or in the aggregate, in the
payment of any “excess parachute payment” within the meaning of Code §280G (or
any corresponding provision of state, local, or foreign Tax law). No Corporation
has been a United States real property holding corporation within the meaning of
Code §897(c)(2) during the applicable period specified in Code
§897(c)(1)(A)(ii). No Corporation is a party to or bound by any tax allocation
or sharing agreement. No Corporation (A) has been a member of an affiliated
group filing a consolidated US federal Tax Return (other than a group the common
parent of which was the US Vendor) or (B) has any liability for the Taxes of any
Person (other than a member of the consolidated group of which the US Vendor is
the parent) under Reg. §1.1502-6 (or any similar provision of state, local, or
foreign law), as a transferee or successor, by contract, or otherwise.

 

  (q) Any unpaid Taxes (A) did not, as of the most recently closed fiscal period
for any Corporation, exceed the reserve for Tax liability (rather than any
reserve for deferred Taxes established to reflect timing differences between
book and Tax income) set forth on the face of such Corporation’s Closing
Financial Statement (rather than in any notes thereto) and (B) will not exceed
that reserve as adjusted for operations and transactions through the Closing
Date in accordance with the past custom and practice of the Corporations in
filing their Tax Returns.

 

  (r) No Corporation will be required to include any item of income in, or
exclude any item of deduction from, taxable income for any taxable period (or
portion thereof) ending after the Closing Date as a result of any:

 

  (i) change in method of accounting for a taxable period ending on or prior to
the Closing Date;

 

- 25 -



--------------------------------------------------------------------------------

  (ii) “closing agreement” as described in Code §7121 (or any corresponding or
similar provision of state, local or non-US income Tax law) executed on or prior
to the Closing Date;

 

  (iii) intercompany transactions or any excess loss account described in
Treasury Regulations under Code §1502 (or any corresponding or similar provision
of state, local or foreign income Tax law);

 

  (iv) installment sale or open transaction disposition made on or prior to the
Closing Date; or

 

  (v) prepaid amount received on or prior to the Closing Date.

 

  (s) No Corporation has distributed stock of another Person, or has had its
stock distributed by another Person, in a transaction that was purported or
intended to be governed in whole or in part by Code §355 or Code §361.

(7) Non-Arm’s Length Matters. Except as disclosed in Schedule 3.3(7), no
Affiliate of the Corporations (including another of the Corporations) is a party
to any material agreement, contract, commitment or transaction with the
Corporations.

(8) Bank Accounts and Authorizations. Attached as Schedule 3.3(8) is a list of
all safe deposit boxes, credit card accounts, bank accounts and accounts at any
other financial institutions at which any of the Corporations has an account or
any assets, including the names and addresses of the financial institutions at
which they are maintained, and the names of all Persons having access or signing
authority. There are no outstanding powers of attorney given by or on behalf of
any of the Corporations in respect of any such accounts.

(9) Insurance. Attached as Schedule 3.3(9) is a list of all insurance policies
maintained for the Corporations in respect of its assets, business operations,
directors, officers and employees. To the Vendors’ knowledge, all such policies,
taken together, provide adequate insurance coverage for the assets and
operations of the Corporations. The Corporations are not in default with respect
to their obligations under any such insurance policies and, to the Vendors’
knowledge, all such insurance policies are valid and enforceable and in full
force and effect. Such policies are maintained under a group arrangement for the
Vendors and their Affiliates, including the Corporations and the coverage of the
Corporations under such policies will be terminated at the Closing Time
provided, however, that (i) no such termination of any “occurrence based” policy
in force as of the Closing Date shall be effected so as to prevent the
Corporations from recovering under such policies for losses covered thereby from
events occurring prior to the Closing Date, and (ii) no such termination of any
“claims made” policy in force as of the Closing Date shall be effected so as to
prevent the Corporations from recovering under such policies for losses covered
thereby arising from or out of any claims made prior to the Closing Date.

(10) Competition Act (Canada); HSR Act (US).

The Corporations have assets in Canada with an aggregate value of less than
CDN$80,000,000, and annual gross revenues from sales in, from or into Canada of
less than

 

- 26 -



--------------------------------------------------------------------------------

CDN$80,000,000, as determined in accordance with the Competition Act (Canada).
The Canadian Corporations have no assets located in the United States and made
no sales in or into the United States (as such phrase is used in the regulations
promulgated under the HSR Act) except as set forth on Schedule 3.3(10).

Section 3.4 Property of Corporations

(1) Title to and Sufficiency of Assets. Each of the Corporations is the owner of
and has valid title to all of its properties and assets, including all
properties and assets reflected in the Annual Financial Statements and all
properties and assets acquired by the Corporations after the Statement Date,
except for the properties and assets disposed of, utilized or consumed by the
Corporations since the Statement Date in the Ordinary Course of Business. Each
of the Corporations owns its properties and assets free and clear of all
Encumbrances, except for:

 

  (a) the Encumbrances disclosed or reflected in the Annual Financial Statements
and the Interim Financial Statements;

 

  (b) the Encumbrances in favour of the Secured Lenders in respect of the
Secured Obligations; and

 

  (c) Permitted Encumbrances.

The properties and assets owned and leased by the Corporations are sufficient to
permit the continued operation of the Business after the Closing Date in
substantially the same manner as conducted in the six months ended on the
Closing Date.

(2) Real Property.

 

  (a) None of the Corporations is the registered or beneficial owner of any real
property.

 

  (b) Schedule 3.4(2) describes all leases or agreements to lease under which
the Corporations lease any real or immovable property (collectively, the
“Leases”). Complete and correct copies of the Leases have been provided to the
Purchaser.

 

  (c) The relevant Corporation is exclusively entitled to all rights and
benefits as lessee under the Leases, and except as described in Schedule 3.4(2),
none of the Corporations has sublet, assigned, licensed or otherwise conveyed
any rights in the premises subject to the Leases (the “Leased Premises”) or in
the Leases to any other Person.

 

  (d) All rental and other payments and other obligations required to be paid
and performed by the Corporations pursuant to the Leases have been duly paid and
performed. The Corporations are not in default of any of their obligations under
the Leases and, to the Vendors’ knowledge, none of the landlords or other
parties to the Leases are in default of any of their obligations under the
Leases.

 

- 27 -



--------------------------------------------------------------------------------

  (e) All of the plant, buildings, structures, erections, improvements, fixtures
and appurtenances situated on or forming part of the Leased Premises are in good
operating condition and in a state of good maintenance and repair adequate and
suitable for the purposes for which they are presently being used by the
Corporations.

 

  (f) Except for the Permitted Encumbrances, to the Vendors’ knowledge, there
are no matters including any building, zoning or use restrictions, affecting the
right and interest of the Corporations or in and to any of the Leased Premises
which, in the aggregate, would have a Material Adverse Effect.

(3) Environmental Matters.

 

  (a) The Corporations, the operation of the Business, the property and assets
owned or used by the Corporations and the use, maintenance and operation thereof
have been and are in compliance with all Environmental Laws.

 

  (b) The Corporations have obtained and are in compliance with all
Environmental Permits necessary to conduct the Business and to own, use and
operate the Leased Premises.

 

  (c) No Release of any Contaminant has ever resulted from the operation of the
Business and the conduct of any other activities of the Corporations, except in
compliance with Environmental Laws or where such Release was not material.

 

  (d) The Corporations have not received any notice of any non-compliance with
any Environmental Laws, and the Corporations have never been convicted of an
offence for non-compliance with any Environmental Laws or been fined or
otherwise sentenced or settled any prosecution under any Environmental Laws
short of conviction.

 

  (e) There is no pending or, to the Vendors’ knowledge, threatened
Environmental Claim against the Corporations, any of the Leased Premises or any
real property now or previously occupied by the Corporations nor, to the
Vendors’ knowledge, against any prior owner or occupant of any of the Leased
Premises or any real property previously occupied by any of the Corporations.

(4) Intellectual Property. Schedule 3.4(4) includes a list of all Intellectual
Property owned or licensed by the Corporations including any that is registered
with any Governmental Authority and that is used in the conduct of the Business,
all associated registrations and applications for registration, and all
associated rights, including moral rights, the jurisdictions (if any) in which
that Intellectual Property is registered (or in which application for
registration has been made) and the applicable expiry dates of all listed
registrations. All legal steps have been taken by the Corporations to preserve
their rights to the Intellectual Property listed in Schedule 3.4(4), where
failure to have done so would have a Material Adverse Effect. The Material
Contracts listed in Schedule 3.5(6) include all license agreements pursuant to
which the Corporations have been granted a right to use, or otherwise exploit
Intellectual Property owned by third parties. The Intellectual Property that is
owned by the Corporations is owned free and clear of any

 

- 28 -



--------------------------------------------------------------------------------

Encumbrances other than the Encumbrances in favour of the Secured Lenders in
respect of the Secured Obligations that will be released at Closing and
Permitted Encumbrances, and no Person other than the Corporations has any right
to use that Intellectual Property except as disclosed in Schedule 3.4(4). To the
Vendors’ knowledge, the use by the Corporations of any Intellectual Property
owned by third parties is valid, none of the Corporations is in default or
breach of any licence agreement relating to that Intellectual Property, and
there exists no state of facts which, after notice or lapse of time or both,
would constitute a default or breach. To the Vendors’ knowledge, the conduct by
the Corporations of the Business does not infringe the Intellectual Property of
any Person.

Section 3.5 Conduct of Business

(1) No Material Adverse Effect. Since the Statement Date, there has not been any
Material Adverse Effect or any event, occurrence or development that would
reasonably be expected to have a Material Adverse Effect.

(2) Ordinary Course. The Business has been carried on in the Ordinary Course of
Business since the Statement Date.

(3) Suppliers. Schedule 3.5(3) contains a list of the ten largest suppliers (by
dollar volume) of goods and services to the Corporations on a consolidated basis
during the period from the Statement Date to the date of the Interim Financial
Statements. None of the suppliers listed in Schedule 3.5(3) has advised the
Vendors or the Corporations, that it is terminating or considering terminating
its relationship with any of them, or considering negotiating its relationship
with any of them on terms different from and less attractive than those which
they currently enjoy, whether as a result of the completion of the transactions
contemplated in this Agreement or otherwise.

(4) Customers. Schedule 3.5(4) contains a list of the ten largest customers by
gross revenue of the Corporations on a consolidated basis during the period from
the Statement Date to the date of the Interim Financial Statements, including
gross revenue for each such customer during such period. None of such customers
has advised the Vendors or any of the Corporations that it is terminating its
relationship with the Corporations or considering terminating its relationship
with any of them, or considering negotiating its relationship with any of them
on terms different from and less attractive than those which they currently
enjoy, whether as a result of the completion of the transactions contemplated in
this Agreement or otherwise.

(5) Restrictions on Doing Business. Except as set out in Schedule 3.5(5), the
Corporations are not a party to or bound by any agreement or commitment which
would restrict or limit their rights to carry on or compete in any business or
activity or to solicit business from any Person or in any geographical area or
otherwise to conduct the Business as conducted in the year ended on the
Statement Date.

(6) Material Contracts. Schedule 3.5(6) lists or identifies all Material
Contracts. None of the Corporations is in default or breach of any Material
Contract, and, to the Vendors’ knowledge, there exists no state of facts which,
after notice or lapse of time or both, would constitute a material default or
breach of any Material Contract. To the Vendors’ knowledge, no counterparty to
any Material Contract is in material default of any of its obligations under any

 

- 29 -



--------------------------------------------------------------------------------

Material Contract, the relevant Corporations are entitled to all benefits under
each Material Contract, and none of the Corporations have received any notice of
termination of any Material Contract. True and complete copies of all Material
Contracts have been provided to the Purchaser.

(7) Material Licences. Schedule 3.5(7) lists all material Licences and such
Licences are the only licences, permits, authorizations or approvals of a
Governmental Authority required for the operation of the Business as conducted
on the date of this Agreement. The Business is being conducted by the
Corporations in accordance with all terms and conditions of such material
Licences. All material Licences are valid and are in full force and effect, and
the Corporations are not in violation of any term or provision or requirement of
any material Licence. No proceeding is pending or, to the Vendors’ knowledge,
threatened to revoke, amend or impose any condition in respect of, any material
Licence. True and complete copies of all material Licenses have been provided to
the Purchaser.

(8) Operations and Assets. Attached as Schedule 3.5(8) is a list of each
jurisdiction in which operations of the Corporations are carried on and each
jurisdiction in which tangible assets owned or used by the Corporations are
located.

(9) Consents and Regulatory Approvals. Except as specified in Schedule 3.5(9),
neither the Corporations nor the Vendors are under any obligation, contractual
or otherwise, to request or obtain any Regulatory Approval or Consent in respect
of a Material Contract or to give any notice to any Governmental Authority or
other Person pursuant to Applicable Law, the terms of any Licence or any
Material Contract:

 

  (a) by virtue of or in connection with the execution, delivery or performance
by the Vendors of this Agreement or the completion of the Transaction;

 

  (b) to avoid the loss of any material Licence listed on Schedule 3.5(7) or to
avoid the violation, breach or termination of, or any default under, or the
creation of any Encumbrance other than a Permitted Encumbrance under the terms
of, any Applicable Law; or

 

  (c) in order that the authority and ability of the Corporations to carry on
the Business in the Ordinary Course of Business and in the same manner as
presently conducted remains in good standing and in full force and effect as of
and following the Transaction.

All Material Contracts and material Licences under which the Corporations or the
Vendors are obligated to request or obtain any such Consent or Regulatory
Approval or to give any such notice are identified in Schedule 3.5(9).

(10) Product Warranties. Schedule 3.5(10) lists all warranties given to buyers
of products or services supplied by the Corporations. There are no claims
against the Corporations on account of warranties or with respect to the
production or sale of defective or inferior products or the provision of
services, nor is there any basis for any liability to, claim against, or Damages
on the part of, the Corporations arising from, relating to, or in connection
with the production or sale of the products or the provision of services before
the date of this Agreement.

(11) Affiliate Reliance and Support Services. Except as set forth on Schedule
3.5(11), none of the Corporations relies upon the Vendors or any of their other
Affiliates for any management support, tangible assets, software, licenses or
support services.

 

- 30 -



--------------------------------------------------------------------------------

Section 3.6 Employment Matters

(1) Employees and Employment Contracts.

 

  (a) The Purchaser has been provided with the following (which, taken together,
address all of the Employees of the Corporations):

 

  (i) with respect to managers and supervisors of the Corporations’ Logistics
Canada division, a list of the locations, names, positions, hire dates, salary,
applicable benefit Plans, car allowance (if applicable), bonus entitlement (if
applicable) employment status (active or non active, and if not active, reason
why and period of time not active), and other compensation (if applicable);

 

  (ii) with respect to managers and supervisors of the Corporations’ Sam’s
division, Canadian Brokerage division, US Brokerage division, and Las Vegas/LA
Express division, lists of the locations, names, positions, hire dates, salary,
applicable benefit Plans, car allowance (if applicable, bonus entitlement (if
applicable) and employment status (active or non active, and if not active,
reason why and period of time not active);

 

  (iii) with respect to non-management Employees of the Corporations’ Canadian
Brokerage division, a list of names, positions, hire dates, and employment
status (active or non-active, and if not active, reason why and expected return
date);

 

  (iv) with respect to non-management Employees of the Corporations’ Ontario,
Alberta, and Ward divisions, lists of names, employee ids, branch, department,
payroll type, hire date, occupation (if applicable), and employment status
(active or non active, and if not active, reason why and period of time not
active);

 

  (v) with respect to non-management Employees in the Corporations’ British
Columbia division, a list of names, employee ids, branch, department, province,
payroll type, employment status (active or non active, and if not active, reason
why and period of time not active) and hire date;

 

  (vi) with respect to non-management Employees in the Corporations’ US
division, a list of names, hire dates, employment status (active or non active,
and if not active, reason why and period of time not active), employment terms
(full time or part time), position (if applicable) and department; and

 

  (vii) a list of hourly rate ranges and applicable Benefit Plans for
non-management Employees by category (general labor, walkie, forklift operator,
team lead, driver/hosler, regular driver, and mechanic).

 

- 31 -



--------------------------------------------------------------------------------

  (b) All of the Employees are employed, engaged or retained for an indefinite
term and, except as listed in Schedule 3.6(1), none are subject to written
employment agreements, offer letters, contracts of engagement or services
agreements (collectively, “Employment Contracts”). True and complete copies of
(i) the current form of offer letter used by the Corporations to engage
Employees, and (ii) any Employment Contracts listed in Schedule 3.6(1) that are
not substantially in the form of such offer letter, have been provided to the
Purchaser. To the Vendors’ knowledge, no officer or senior executive has given
notice, oral or written, of an intention to cease being employed with any of the
Corporations, and none of the Corporations intends to terminate the employment
of any officer, senior executive or group of Employees.

 

  (c) To the Vendors’ knowledge, none of the Corporations has received any
notice or other communication from any Governmental Authority regarding any
unresolved violation or alleged violation of any Applicable Law relating to
hiring, recruiting, or employing (or continuing to employ or the termination of
employment) of any individual.

 

  (d) There are no Employment Law related claims, notices, administrative
orders, citations, complaints, summons, writs, proceedings or demands, or
outstanding orders, awards or rulings against the Corporations pending or, to
the Vendors’ knowledge, threatened and the Corporations have not violated any
Employment Laws, except where such claims, orders, rulings or violations would
not reasonably be expected to have a Material Adverse Effect.

 

  (e) Except as disclosed on Schedule 3.6(1), none of the Corporations has
entered into any Employment Contract nor do the Corporations have any
obligation(s) with respect to any Benefit Plan, fringe benefit arrangement, any
arrangement to provide compensation upon the occurrence of a change in control
or any corporate transaction, however defined, any deferred compensation plan,
bonus plan, stock option plan, employee stock purchase plan, incentive
compensation plan, executive compensation plan, agreement, arrangement, or
commitment to provide compensation which is not a Benefit Plan (other than
normal payroll policies concerning holidays, vacations, and salary continuation
during short absences for illness or other reasons).

 

  (f) All of the Employees have the legal right to perform services for the
Corporation that is his or her employer without condition in accordance with
local immigration, work permit and similar Applicable Laws and regulations.

(2) Unions.

 

  (a)

There are no apparent or, to the Vendors’ knowledge, threatened union organizing
activities, strikes, slowdowns, work stoppages or lockouts involving Employees.

 

- 32 -



--------------------------------------------------------------------------------

  To the Vendors’ knowledge, none of the Corporations has any labour problems
that might result in a Material Adverse Effect, or lead to any interruption of
operations at any location. Except as set out in Schedule 3.6(2), none of the
Corporations has engaged in any lay-off or other activities within the last
three years in respect of the Business that would, to the Vendors’ knowledge,
violate or in any way subject any of the Corporations to the group termination
or lay-off requirements, or notice provisions, of the Applicable Laws of any
jurisdictions where the Corporations operate. None of the Corporations is bound
by or a party to, either directly or by operation of Applicable Law, any
collective bargaining agreement with any trade union, labor organization or
association which might qualify as a trade union, and no trade union,
association, council of trade unions, employee bargaining agency or affiliated
bargaining agent:

 

  (i) holds bargaining rights with respect to any of the Employees by way of
certification, interim certification, voluntary recognition, designation or
successor rights;

 

  (ii) has, to the Vendors’ knowledge, petitioned or applied to be certified or
requested to be voluntarily recognized as the bargaining agent of any of the
Employees; or

 

  (iii) has, to the Vendors’ knowledge, filed a complaint or charge under any
Employment Laws.

 

  (b) No Corporation has engaged in, and none is now engaging in, any unfair
labor practice, unlawful practice, unlawful occupational safety practice in the
conduct of its business that might result in a Material Adverse Effect, or lead
to any interruption of operations at any location.

(3) Pension and Benefit Plans.

 

  (a) Schedule 3.6(3) lists each Benefit Plan. True and complete copies of each
written Benefit Plan, and all related trusts, insurance contracts and other
funding documents have been delivered to the Purchaser. In addition, and as
applicable, copies of all summary plan descriptions and IRS Form 5500 (with all
attachments) for the past three years have been delivered to the Purchaser.

 

  (b) Each Benefit Plan is, and has been, established, registered (where
required), qualified (where required), administered, funded and invested, in
material compliance with:

 

  (i) the terms of that Benefit Plan; and

 

  (ii) all Applicable Laws, including applicable Tax Laws, all Applicable Laws
relating to pension benefits standards, and, if applicable, ERISA,

except, in each case, for any non-compliance which is listed on Schedule 3.6(3)
and, which in the aggregate have not had a Material Adverse Effect.

 

- 33 -



--------------------------------------------------------------------------------

  (c) Except as disclosed in Schedule 3.6(3), or as required by Section 601 of
ERISA, no Corporation has ever provided or has any obligation to provide,
medical, life or similar benefits to current or future retired or terminated
Employees or their spouses or dependents.

 

  (d) Each Benefit Plan, to the extent applicable, is fully funded in accordance
with its terms and Applicable Law and there are no unfunded or underfunded
pension liabilities with respect to any of the Benefit Plans except as set forth
on Schedule 3.6(3). Except as will be reflected in the Closing Financial
Statements, all contributions, premiums or other payments for each Benefit Plan
attributable to all periods prior to the Closing have been made on a timely
basis and within the time limits prescribed by ERISA or other Applicable Law.

 

  (e) Each of the Benefit Plans that is intended to be a qualified plan pursuant
to Section 401(a) of the Code is so qualified and either has received a
favorable determination letter to such effect, or is in the form of a prototype,
master or volume submitter plan document that has a current letter from the U.S.
Internal Revenue Service stating that the language of such plan document meets
the qualification requirements of Code Section 401(a) and the Corporations are
entitled to rely on such letter with regard to such Benefit Plan, and no
amendment has been made, or, to the Vendors’ knowledge, no action has been taken
to adversely affect such determination letter or reliance on such letter.

 

  (f) Neither any Corporation nor any other entity with which any Corporation
could be aggregated pursuant to Sections 414(b), (c) (m) or (o) of the Code has
established, maintained or contributed to, or had any obligation to establish,
maintain or contribute to (i) any plan or arrangement that is subject to Title
IV of ERISA or the funding requirements of Section 412 of the Code; (ii) any
multiemployer plan as defined in Section 4001(a)(3) of ERISA; or (iii) any
multiple employer plan as defined in Section 413(c) of the Code.

 

  (g) No Corporation has established, maintained or contributed to, or had any
obligation to establish, maintain or contribute to (i) a multiple employer
welfare arrangement within the meaning of Section 3(40)(A) of the Code; or
(ii) or a voluntary employees beneficiary association within the meaning of
Section 501(c)(9) of the Code.

 

  (h) To the Vendors’ knowledge, neither any Corporation nor any Benefit Plan
fiduciary (as defined in ERISA Section 3(21)), has engaged in any transaction in
violation of ERISA Section 406(a) and (b) or any “prohibited transaction” (as
defined in Section 4975(c)(2) or Section 4975(d) of the Code).

 

  (i) Except as disclosed in Schedule 3.6(3), the consummation of the
Transaction will not (i) entitle any current or former employee, officer,
director or independent contractor of a Corporation to severance pay,
unemployment compensation or any other payment, (ii) accelerate the time of
payment or vesting, or increase the amount of payments or compensation due any
such individual or (iii) result in any prohibited transaction described in
Section 406 of ERISA or Section 4975 of the Code.

 

- 34 -



--------------------------------------------------------------------------------

  (j) The execution or performance of the Transaction will not create,
accelerate or increase any obligations under any Benefit Plan, including any
obligation to make any payment that would not be deductible as an excess golden
parachute payment under Section 280G of the Code.

 

  (k) Each Benefit Plan that is a “nonqualified deferred compensation plan” (as
defined in Code Section 409A(d)(1)) satisfies the formal requirements of
Section 409A and, to the Vendors’ knowledge, has been operated compliance with
Code Section 409A and all applicable guidance thereunder.

 

  (l) To the Vendors’ knowledge, any Benefit Plan that is a group health plan
has been operated in compliance with the requirements of Code Section 4980B, and
all required notices with respect to any ‘qualifying event’ (as defined therein)
occurring on or before the Closing Date have been provided, or will have been
provided before the Closing Date, to individuals entitled thereto.

 

  (m) Except as disclosed in Schedule 3.6(3)(m), each employee benefit plan (as
that term is defined in Section 3(3) of ERISA) maintained for Employees in the
United States may be amended or terminated in any manner and at any time,
without the consent of any person covered by such Benefit Plan and without any
further liability for benefits that maybe accrued or expenses that may be
incurred after the date of such termination or amendment, other than benefits
that may be required under the terms of such Benefit Plan or benefits required
under Code Section 4980B.

 

  (n) There are no outstanding requests for information, claim for benefits,
litigation, audit, investigation or other inquiry, with respect to any Benefit
Plan, by participants or beneficiaries other than routine claims and/or requests
for benefits or by Governmental Authority.

Section 3.7 General Matters

(1) Compliance with Constating Documents, Agreements and Laws. The execution,
delivery and performance of this Agreement and each of the other agreements
contemplated or referred to herein by the Vendors and the Corporations, and the
completion of the Transaction, will not constitute or result in a violation or
breach of or default under, or cause the acceleration of any obligations of the
Vendors or the Corporations under, or give any Governmental Authority or other
Person the right to challenge the Transaction or to exercise any remedy, obtain
any relief under or revoke or otherwise modify any rights held under, or result
in the creation of any Liens upon any of the assets owned or used by any of the
Corporations or upon the stock in the Corporations under:

 

  (a) any term or provision of any of the articles, by-laws or other constating
documents of the Vendors or the Corporations;

 

- 35 -



--------------------------------------------------------------------------------

  (b) subject to obtaining the Consents referred to in Schedule 3.5(9), the
terms of any Material Contract to which any of the Corporations is a party or is
bound or any material agreement, indenture, instrument or other material
obligation or restriction to which or the Vendors are a party or are bound, or

 

  (c) subject to obtaining the Regulatory Approvals referred to in Schedule
3.5(9), any term or provision of any of any material License listed on Schedule
3.5(7), any Applicable Law; or

 

  (d) any Order.

(2) Compliance with Laws. The Corporations in carrying on the Business are not
in violation of any Applicable Law in any manner which would, individually or in
the aggregate, be material.

(3) Litigation.

 

  (a) Except for the matters referred to in Schedule 3.7(3), there are no
actions, applications, complaints, grievances, claims, suits, arbitrations or
proceedings, judicial or administrative (whether or not purportedly on behalf of
the Corporations) pending or, to the Vendors’ knowledge, threatened, by or
against or affecting the Corporations, at law or in equity, or before or by any
court or other Governmental Authority, which might reasonably be expected to
have a Material Adverse Effect or which might involve the possibility of an
Encumbrance other than a Permitted Encumbrance against the assets of the
Corporations.

 

  (b) There is no outstanding Order involving the Corporations or relating in
any way to the transactions contemplated by this Agreement.

(4) Private Issuer. Each of the Canadian Corporations is a “private issuer” as
that term is defined in section 2.4(1) of National Instrument 45-106 of the
Canadian Securities Administrators.

(5) Successor Liability. No Corporation has any liability to any Person arising
from such Corporation’s status as a successor employer, joint employer, alter
ego or other legal doctrine that would cause such Corporation to have
co-liability with or liability derived from another entity under labor
management relations law or other law governing employment.

(6) Completeness of Disclosure. No representation or warranty or other statement
made by the Vendors in this Agreement or in any of the agreements, schedules or
certificates delivered hereunder contains any untrue statement or omits to state
a material fact necessary to make it, in light of the circumstances in which it
was made, not misleading. Except as specifically set forth in this Agreement or
the schedules hereto, to the knowledge of the Vendors there are no facts or
circumstances that could be expected to have, individually or in the aggregate,
a Material Adverse Effect.

 

- 36 -



--------------------------------------------------------------------------------

ARTICLE 4 – REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

The Purchaser represents and warrants to the Vendors as stated below and
acknowledges that the Vendors are relying on the accuracy of each such
representation and warranty in entering into this Agreement and completing the
Transaction.

Section 4.1 Status

The Purchaser is a subsisting corporation in good standing under the laws of its
jurisdiction of incorporation and has full corporate power and authority to
execute and deliver this Agreement and to consummate the Transaction.

Section 4.2 Due Authorization

The execution and delivery of this Agreement and the consummation of the
Transaction have been duly and validly authorized by the Purchaser and no other
corporate proceedings on the part of the Purchaser are necessary to authorize
this Agreement or the Transaction.

Section 4.3 Enforceability

This Agreement has been duly and validly executed and delivered by the Purchaser
and is a valid and legally binding agreement of the Purchaser enforceable
against the Purchaser in accordance with its terms, subject, as to enforcement,
to bankruptcy, insolvency and other laws affecting creditors’ rights generally
and to general principles of equity.

Section 4.4 Absence of Conflict.

The execution, delivery and performance of this Agreement and each of the other
agreements contemplated or referred to herein by the Purchaser, and the
completion of the Transaction, will not constitute or result in a violation or
breach of or default under, or cause the acceleration of any obligations of
Purchaser, or give any Governmental Authority or other Person the right to
challenge the Transaction, under:

 

  (a) any term or provision of any of the articles, by-laws or other constating
documents of the Purchaser;

 

  (b) the terms of any agreement (written or oral), indenture, instrument or
understanding or other obligation or restriction to which the Purchaser is a
party or by which it is bound, or

 

  (c) subject to obtaining the Regulatory Approvals, any Order or any Applicable
Law.

Section 4.5 Investment Canada Act

The Purchaser is a “WTO Investor” within the meaning of the Investment Canada
Act.

 

- 37 -



--------------------------------------------------------------------------------

Section 4.6 Litigation

There are no actions, applications, complaints, claims, suits or proceedings,
judicial or administrative pending or, to the best of the Purchaser’s knowledge,
threatened, by or against or affecting the Purchaser, at law or in equity, or
before or by any court or other Governmental Authority, domestic or foreign,
which, if determined adversely to the Purchaser, would have a material adverse
effect on the Purchaser’s ability to perform its obligations under this
Agreement and to consummate in a timely manner the transactions contemplated by
this Agreement, nor are there grounds on which any such action, suit or
proceeding might be commenced with any reasonable likelihood of success. The
Purchaser is not subject to any outstanding Order which would have a material
adverse effect on the Purchaser’s ability to perform its obligations under this
Agreement and to consummate in a timely manner the transactions contemplated by
this Agreement.

Section 4.7 Financial Ability

The Purchaser, subject to the satisfaction of the conditions of the Debt
Financing set out in the Commitment Letters and the successful funding
contemplated thereunder, will as of the Closing Time have sufficient immediately
available funds to pay the Purchase Price.

Section 4.8 Solvency

Upon completion of the Transaction, the Purchaser will not (a) be insolvent or
left with unreasonably small capital, (b) have accrued debts beyond its ability
to pay such debts as they mature, or (c) have liabilities in excess of the
reasonable market value of its assets.

Section 4.9 Investment Intent

The Purchaser acknowledges that it is acquiring the shares of the US
Corporations for its own account, and not with a view to, or for the offer or
sale in connection with, any public distribution or sale of such Purchased
Shares or any interest in them. The Purchaser, either alone or together with its
advisors, has sufficient knowledge and experience in financial and business
matters to be capable of evaluating the merits and risks of its investment in
such Purchased Shares. The Purchaser acknowledges that such Purchased Shares
have not been registered under the Securities Act of 1933, as amended or any
state or foreign securities laws and understands and agrees that it may not sell
or dispose of any of such Purchased Shares except in compliance with, or in a
transaction exempt from, the registration requirements of the Securities Act of
1933, as amended and any other applicable state, foreign or federal securities
laws.

ARTICLE 5 – COVENANTS

Section 5.1 General Covenants

During the Interim Period, except as otherwise consented to by the Purchaser,
the Vendors shall cause the Corporations:

(1) Operations: to carry on the Business in the Ordinary Course of Business and
to use commercially reasonable efforts to preserve intact their present business
organization, keep available the services of their present officers and
employees, preserve its relationships with customers, suppliers and others
having business dealings with them;

 

- 38 -



--------------------------------------------------------------------------------

(2) Insurance: to use commercially reasonable efforts to keep in full force
their current insurance policies or without permitting any termination,
cancellation or lapse thereof, to enter into replacement policies providing
coverage equal to or greater than the coverage under those cancelled, terminated
or lapsed for substantially similar premiums;

(3) Compliance with Laws: to comply with all Applicable Law relating to the
Corporations and to the conduct of the Business;

(4) Agreements: not to terminate or otherwise modify, or enter into or assume,
any agreement, contract or commitment, except (a) agreements, Contracts or
commitments terminated or otherwise modified, or entered into in the Ordinary
Course of Business and having a term of no more than 12 months and not involving
an amount payable by a Corporation in excess of $100,000, (b) agreements entered
into as contemplated in Section 5.9, or (c) agreements entered into with the
prior written consent of the Purchaser, not to be unreasonably withheld or
delayed;

(5) Employee Remuneration: not to, without the prior written consent of the
Purchaser, such consent not to be unreasonably withheld, (a) increase the
compensation of any director, officer, employee, consultant, contractor or agent
of the Corporations; (b) improve the Benefit Plans in any manner, (c) pay to or
for the benefit of, or agree to pay to or for the benefit of, any director,
officer, employee, consultant, contractor or agent of the Corporations any
pension or retirement allowance or other benefit not required by the Benefit
Plans or Contracts; or (d) commit to any new or renewed employee pension,
disability, bonus, commission, deferred or incentive compensation, salary
continuation, supplemental unemployment, termination or severance, profit
sharing, share purchase, stock option, stock appreciation, phantom stock option,
retirement, group insurance, hospitalization, death benefit, sick leave,
holiday, vacation, overtime, medical, dental, health and welfare or other
employee benefit plan, agreement, policy, practice or other arrangement; nor
will the Corporations amend any of the arrangements referred to in this
Section 5.1(5) now in existence; or

(6) Representations and Warranties of the Vendors: not to do anything that would
cause any of the representations and warranties of the Vendors under this
Agreement or under any other document delivered pursuant to this Agreement to be
false or misleading.

Section 5.2 Regulatory Approvals

(1) The Purchaser will be primarily responsible for obtaining all of the
Regulatory Approvals; provided, however, that the Vendors shall be primarily
responsible for obtaining any Regulatory Approvals required of them or their
Affiliates in connection with the Transaction.

(2) The Purchaser will pay all requisite filing fees and applicable taxes in
relation to any filing or application made in respect of the Regulatory
Approvals, provided, however, that the Vendors will pay all requisite filing
fees and applicable taxes relating to any filings made by them or their
Affiliates.

 

- 39 -



--------------------------------------------------------------------------------

(3) Subject to Section 5.2(1), the Vendors and the Purchaser will use their
commercially reasonable efforts to satisfy (or cause the satisfaction of) the
conditions precedent to each respective party’s obligations hereunder as set
forth in Section 6.3(2) to the extent the same is within their control and to
take, or cause to be taken, all other actions and to do, or cause to be done,
all other things necessary, proper or advisable under all Applicable Laws to
consummate the transactions contemplated by this Agreement, including making all
required filings and using their commercially reasonable efforts to obtain all
Regulatory Approvals.

(4) If a Purchaser or any of its Affiliates receives a request for information
or documentary material from any Governmental Authority with respect to this
Agreement or any of the transactions contemplated by this Agreement, then such
Purchaser or any of its Affiliates will make, or cause to be made, as soon as
reasonably practicable and after consultation with the Vendors, an appropriate
response in compliance with such request.

(5) Subject to Section 5.2(1), the parties will work cooperatively in connection
with obtaining the Regulatory Approvals, including:

 

  (a) cooperating with each other in connection with the filings required to
obtain each Regulatory Approval and consulting with each other in relation to
each step of the procedure before the relevant Governmental Authorities and as
to the contents of all communications with such Governmental Authorities. In
particular, to the extent permitted by Applicable Law or Governmental Authority,
no Party will make any submission, filing, notification, or communication in
relation to the transactions contemplated hereunder without first providing the
other Parties with a copy of such notification in draft form (subject to
reasonable redactions or limiting such draft, or parts thereof, on an
outside-counsel-only basis where appropriate) and giving such other Parties a
reasonable opportunity to discuss its content before it is filed with the
relevant Governmental Authorities, and such first Party will consider in good
faith all reasonable comments timely made by the other Parties in this respect;

 

  (b) furnishing to the other Parties (on an outside-counsel-only basis where
appropriate) all information within its possession that is reasonably required
for obtaining the Regulatory Approvals; provided, however, that (i) no such
information will be required to be provided by a party if it determines, acting
reasonably, that the provision of such information would jeopardize any
solicitor-client, attorney-client, work product or other legal privilege or that
such information is material and competitively sensitive (it being understood,
however, that the Parties will cooperate in any reasonable requests that would
enable an otherwise required production to occur without so jeopardizing
privilege or jeopardizing the confidentiality of any such material and
competitively sensitive information); and (ii) in any such case the Parties will
cooperate with a view to establishing a mutually satisfactory procedure for
providing such information, and the relevant party required to provide such
information will provide it directly to such Governmental Authority requiring or
requesting such information;

 

- 40 -



--------------------------------------------------------------------------------

  (c) promptly notifying each other of any communications from or with any
Governmental Authority with respect to the transactions contemplated by this
Agreement (including promptly providing copies of all written communications on
an outside-counsel-only basis where appropriate) and ensuring, to the extent
permitted by Applicable Law and by the relevant Governmental Authority, that
each of the Parties is entitled to attend any meetings (including telephonic and
video meetings) with, or other appearances before, any Governmental Authority
with respect to the transactions contemplated by this Agreement;

 

  (d) consulting and cooperating with one another in connection with all
analyses, appearances, presentations, memoranda, briefs, arguments, opinions and
proposals made or submitted by or on behalf of any Party in connection with
relating to the Regulatory Approvals; and

 

  (e) keeping each other apprised of the status of matters relating to the
completion of the transactions contemplated by this Agreement.

(6) The obligations of the Purchaser pursuant to Section 5.2(3) will not,
however, include committing to any undertakings, divestitures, licenses or hold
separate or similar arrangements with respect to the Corporations or their
respective assets, or to any arrangements for the conduct of any business and/or
terminating any existing relationships or contractual rights and obligations
with respect to the Corporations or their respective assets, or any
undertakings, divestitures, licences or hold separate or similar arrangements
with respect to the business of the Purchaser or any of its Affiliates which are
material and adverse to the Purchaser and which may be required in order to
obtain any and all Regulatory Approvals on or before the Outside Date.

Section 5.3 Access

From the date hereof until the Closing Date, the Vendors shall, and shall cause
the Corporations to, provide the Purchaser with reasonable access during normal
business hours and upon reasonable notice to the offices, properties, books and
records of the Corporations to the extent relating to the transition of the
Corporations’ business to Purchaser; provided that such access does not
unreasonably interfere with the normal operations of the Corporations. The
Vendors will also furnish to the Purchaser any financial and operating data and
other information with respect to the Corporations or the Business, as the
Purchaser reasonably requests to enable confirmation of the accuracy of the
matters represented and warranted in Article 3 of this Agreement. None of the
Vendors or the Corporations makes any representation or warranty as to the
accuracy of any information (if any) provided pursuant to this Section 5.3, and
the Purchaser may not rely on the accuracy of any such information, in each case
other than as expressly set forth in the representations and warranties
contained in Article 3 of this Agreement. The information provided pursuant to
this Section 5.3 will be held in strict confidence and will be used solely for
the purpose of evaluating and effecting the transactions contemplated hereby.
The Purchaser will be provided ample opportunity to make a full investigation of
all aspects of the financial affairs of the Corporations.

 

- 41 -



--------------------------------------------------------------------------------

Section 5.4 Confidentiality; Non-Solicitation

Notwithstanding anything contained in this Agreement, if the Transaction is not
completed for any reason, the Purchaser shall hold in strict confidence and
shall not disclose to any Person or use any confidential information obtained by
the Purchaser with respect to the Business and the affairs of the Corporations
and shall not solicit for employment or employ any employee of the Corporations
(or any person who was an employee of any of the Corporations at any time after
October 1, 2012) for a period of two years from the date this Agreement is
terminated. In the event of the non-completion of the Transaction, all work
papers and other written material obtained by the Purchaser from the Vendors or
prepared by the employees of the Purchaser in the course of any examination of
the books and records of the Business or disclosure pertaining to the Business
shall be promptly returned to the Vendors or destroyed, as appropriate. Upon
completion of the Transaction, the Vendors shall hold in strict confidence and
shall not disclose to any Person (other than the Purchaser) or use any
confidential information with respect to the Business and the affairs of the
Corporations and neither Vendors nor any of their Affiliates shall solicit for
employment or employ any employee of the Corporations (or any person who was an
employee of any of the Corporations at any time after October 1, 2012) for a
period of two years from the Closing Date. The obligation of a party under this
Section to keep confidential and not disclose or use any confidential
information does not apply to information which:

 

  (a) becomes generally available to the public other than as a result of a
disclosure in violation of this Agreement;

 

  (b) (with respect to the Purchaser) was available to the Purchaser on a
non-confidential basis before its disclosure by the Vendors, any representative
of the Vendors, the Corporations, or any representative of the Corporations;

 

  (c) becomes available to a party on a non-confidential basis, if the source of
such information is not bound by a confidentiality agreement with the Vendors or
the Corporations, if the Transaction does not close, or becomes available to a
party on or after the Closing on a non-confidential basis, if the source of such
information is not bound by a confidentiality agreement with the Purchaser or
the Corporations, if the Transaction does close; or

 

  (d) the Vendors or the Purchaser or any representative of the Vendors or the
Purchaser is required by Applicable Law to disclose, provided, however that if a
Vendor or the Purchaser or any representative thereof is compelled to disclose
any such information then the Vendors or the Purchaser, as the case may be,
shall promptly notify the other in writing and shall disclose only that portion
of such information which such party is advised by its legal counsel in writing
is legally required to be disclosed, further provided that such party shall
exercise its reasonable best efforts to obtain an appropriate protective order
or other reasonable assurance that confidential treatment will be accorded such
information.

 

- 42 -



--------------------------------------------------------------------------------

Section 5.5 Personal Information Privacy

The Purchaser shall at all times comply with all Applicable Law governing the
protection of personal information with respect to Personal Information
disclosed or otherwise provided to the Purchaser by the Vendors or the
Corporations under this Agreement. The Purchaser shall only collect, use or
disclose such Personal Information for the purposes of investigating the
Corporations and the Business as contemplated in Section 5.3 and completing the
Transaction. The Purchaser shall safeguard all Personal Information collected
from the Vendors in a manner consistent with the degree of sensitivity of the
Personal Information and, furthermore, maintain at all times the security and
integrity of the Personal Information. The Purchaser shall not make any copies
of the Personal Information or any excerpts thereof or in any way re-create the
substance or contents of the Personal Information if the Transaction is not
completed for any reason and shall return all Personal Information to the
Vendors or destroy such Personal Information at the Vendors’ request.

Section 5.6 Section 338(h)(10) Election

(1) At the election of the Purchaser, the US Vendor and the Purchaser will join
in making an election under Section 338(h)(10) of the Code (and any
corresponding election under state, local, and foreign Tax Law) with respect to
the purchase and sale of the issued and outstanding shares in the capital stock
of the US Corporations (collectively, a “Section 338(h)(10) Election”). The US
Vendor will pay any Taxes of the US Vendor resulting from the making of the
Section 338(h)(10) Elections.

(2) At the Closing, the US Vendor will deliver to the Purchaser a fully executed
IRS Form 8023 reflecting the Section 338(h)(10) Election, and any similar form
provided for under state, local or foreign Law. As requested from time to time
by the US Vendor, the Purchaser shall assist the US Vendor in, and shall provide
the necessary information to the US Vendor, in connection with the preparation
of such forms. As requested from time to time by the Purchaser (whether before,
at or after the Closing), the US Vendor shall assist the Purchaser in, and shall
provide the necessary information to the Purchaser, in connection with the
preparation of any form or document required to effect a valid and timely
Section 338(h)(10) Election, including IRS Form 8883, any similar form under
state, local or other Law and any schedules or attachments thereto
(collectively, “Section 338 Forms”). Upon delivery of any Section 338 Form by
the Purchaser to the US Vendor, the US Vendor shall cause such Section 338 Form
to be duly and promptly executed and shall deliver such executed Section 338
Form to the Purchaser. If the Purchaser determines that any change is to be made
in a Section 338 Form previously executed and delivered to the Purchaser, then
the Purchaser may prepare a new Section 338 Form and deliver such new
Section 338 Form to the US Vendor, and, the US Vendor shall cause such
Section 338 Form to be duly and promptly executed and shall deliver such
executed Section 338 Form to the Purchaser.

(3) With respect to each Section 338(h)(10) Election, as soon as practicable
after the Closing Date, the Purchaser shall determine (A) the aggregate deemed
sales price at which each of the US Corporations is deemed to have sold its
assets for Tax purposes as a result of a Section 338(h)(10) Election (“ADSP”)
and (B) the allocation of ADSP among the assets of such US Corporation as
applicable (collectively, the “Election Allocations”). The Election Allocations

 

- 43 -



--------------------------------------------------------------------------------

shall be determined in accordance with Section 338 of the Code and the
applicable Treasury regulations thereunder. At least thirty (30) days prior to
the latest date for the filing of each Section 338 Form, the Purchaser shall
prepare and submit to the US Vendor such Section 338 Form setting forth, to the
extent required therein, the Election Allocations. The US Vendor shall have a
reasonable opportunity to review and comment on the Allocation Elections. The US
Vendor shall provide any comments with respect to the Election Allocations
within fourteen (14) days after receipt thereof, and the Purchaser shall give
reasonable consideration to any such comments in finalizing the Allocation
Elections. Except as may be required by law, the US Vendor will (1) file or
cause to be filed all Tax Returns in a manner consistent with the Election
Allocations, and (2) not take any action inconsistent therewith.

Section 5.7 Change of Names

As soon as reasonably practicable after the Closing Date, but in any event no
later than one hundred eighty (180) days thereafter, and subject to the terms of
the Transition Services Agreement, the Purchaser shall: (a) cause each of the
Corporations, where applicable, to make all required filings with Governmental
Authorities to change its corporate name and any registered business names so as
to delete any reference to “Vitran” (and any variations thereof) from such
names; and (b) remove, strike over or otherwise obliterate all references to the
word “Vitran” from all assets and all other materials owned, possessed or used
by the Corporations. The Vendors agree that neither they nor any of their
Affiliates will use any of the names of the Corporations after the Closing
except to the extent of its continued use of “Vitran”.

Section 5.8 Tax Returns

For any Straddle Period of any of the Corporations, the Purchaser shall timely
prepare and file with the appropriate Governmental Authority all Tax Returns
required to be filed and shall pay all Taxes due with respect to such Tax
Returns (provided that any liability for such Taxes that relates to any period
on and before the Closing Date is Vendors’ and shall be shown as a liability on
the Closing Financial statements), and such Tax Returns shall be prepared
reasonably consistently with past practices. The Purchaser shall submit such Tax
Returns (with copies of any relevant schedules, work papers and other Tax Return
documentation) to the Vendors for their review, comment, and approval not less
than forty-five (45) days before the due date (including extensions) for the
filing of each such Tax Return. The Vendors’ approval shall not be unreasonably
withheld or delayed. With respect to any taxable period of any of the
Corporations that ends on or before the Closing Date, the Vendors shall timely
prepare and provide to the Corporations for filing with the appropriate
Governmental Authority all Tax Returns required to be filed, and shall pay all
Taxes due with respect to such Tax Returns, except to the extent provided for in
the Closing Financial Statements. Such Tax Returns shall be prepared reasonably
consistently with past practices. The Vendors, the Corporations and the
Purchaser shall fully cooperate to the extent reasonably requested in preparing
and filing all Tax Returns, including maintaining and making available to each
other all records reasonably necessary in connection with Taxes and in resolving
all disputes and audits with respect to all taxable periods relating to Taxes.
The Purchaser and the Vendors recognize that the Vendors, the Purchaser and
their respective Affiliates will need access, from time to time, after the
Closing Date, to certain accounting and Tax records and information with respect
to the Corporations to the extent such records and information pertain to events
occurring prior to the Closing Date;

 

- 44 -



--------------------------------------------------------------------------------

therefore, the Vendors and the Purchaser agree, and Purchaser agrees to cause
the Corporations, (i) to retain and maintain such records for a period equal to
the later of eight (8) years following the due date of any Tax return (without
extension) or the expiration of the applicable statute of limitations for the
tax periods to which such Taxes relate (or, if earlier, until such time as the
Vendors and the Purchaser agree that the retention and maintenance is no longer
necessary), and (ii) to allow the Vendors, the Purchaser, and their respective
agents and other representatives (and agents or other representatives of any of
their respective Affiliates), at times and dates mutually acceptable to the
parties, to inspect, review and make copies of such records as the requesting
party may deem reasonably necessary or appropriate from time to time, such
activities to be conducted during normal business hours and at the requesting
party’s expense. Neither the Purchaser nor any of the Corporations shall file or
cause to be filed any amended Tax Return of any of the Corporations for any
period prior to the Closing Date without the prior written consent of the
Vendors, which consent may be withheld in their reasonable discretion. The
Vendors shall cause the provisions of any Tax sharing agreement between the
Vendors or any of their respective Affiliates, on the one hand, and any of the
Corporations on the other hand, to be terminated on or before the Closing Date.
After the Closing Date, no party shall have any rights or obligations under any
such Tax sharing agreement.

Section 5.9 Pre-Closing Reorganization; Intercompany Arrangements

(1) The Vendors shall, and shall cause their Affiliates to, effect the
Pre-Closing Reorganization prior to the Closing Time in accordance with the step
plan dated the date of this Agreement and delivered by the Vendors to the
Purchaser with this Agreement.

(2) The Vendors shall, and shall cause their Affiliates to, take such action
(including without limitation the declaration and payment of intercompany
dividends) and execute such documents as may be necessary so that immediately
before Closing, except for the following items in (a) and (b) (which shall be
reflected in the Closing Financial Statements):

 

  (a) intercompany loans, notes and advances and intercompany receivables and
payables between the Corporations; and

 

  (b) intercompany payables owing to the Canadian Vendor in respect of services
provided to the Corporations by the Canadian Vendor,

all intercompany loans, notes and advances and all intercompany receivables and
payables, in each case among the Corporations and the Vendors and their
Affiliates, shall be settled, discharged or otherwise cancelled, as applicable.
In addition, the Vendors shall, and shall cause their Affiliates to, take such
actions as may be necessary to terminate and cancel, immediately before Closing,
all Contracts between the Vendors or any of their Affiliates, on the one hand,
and any of the Corporations, on the other hand. In no event shall any of the
foregoing actions increase the Purchase Price.

Section 5.10 Guarantee Obligations and Encumbrances

The Vendors and the Purchaser shall cooperate and use reasonable commercial
efforts to, and shall cause their respective Affiliates to cooperate and use
reasonable commercial efforts to: (i) terminate, or cause the Purchaser or any
of its Affiliates to be substituted in all respects for the

 

- 45 -



--------------------------------------------------------------------------------

Vendors and their Affiliates (the “Vendor Group”) in respect of, all obligations
of any member of the Vendor Group in respect of liabilities or obligations of
the Corporations for which such member of the Vendor Group may be liable, as
guarantor, original tenant, primary obligor or otherwise as shown on Schedule
5.10, and (ii) arrange for the Purchaser to post replacement letters of credit,
deposits or other security, for letters of credit, deposits or other security
posted by the Vendor Group in respect of such liabilities and obligations of the
Corporations and shown on Schedule 5.10. To the extent that any of the matters
on Schedule 5.10 are not resolved by the Closing Date, the Vendor Group agrees
to leave such matters in place until the earlier of (i) such time as the
Purchaser is able to replace such items, terminate Vendor Group liability
therefor or otherwise address such matters, and (ii) one hundred and eighty
(180) days after Closing, and the Purchaser shall indemnify and hold each member
of the Vendor Group harmless in respect of any loss suffered by such member of
the Vendor Group relating to any of the Schedule 5.10 matters to the extent
arising after the Closing Date. Both during and after such one hundred and
eighty (180) day period after Closing, the Vendor Group shall not take any steps
with respect to any of the matters on Schedule 5.10 that would place the
Corporations in default in respect of the underlying agreements to which such
matters on Schedule 5.10 relate.

Section 5.11 WARN Act

The Purchaser shall be responsible for, and shall indemnify and hold the Vendors
and their Affiliates harmless from and against, all liabilities under the Worker
Adjustment and Retraining Notification Act, 29 U.S.C. Sections 2101 et seq., or
any similar laws, arising due to actions taken by the Purchaser or the
Corporations after completion of the Transaction with respect to Employees
employed by the Corporations as of the Closing Time.

Section 5.12 Insurance

As of the close of business on the Closing Date, the Purchaser shall become
solely responsible for all insurance coverage and related risk of loss with
respect to the Corporations and their respective businesses, assets and
employees in connection with events occurring on or after the close of business
on the Closing Date. The Purchaser shall, and shall cause the Corporations to,
be responsible for any expenses incurred by the Vendors or their Affiliates and
all deductible and other obligations or liabilities payable under the terms of
insurance coverage described in Section 3.3(9)(i) and (ii) (the “Vendors’
Coverage”) in connection with any claims for which the Corporations obtain
coverage under the Vendors’ Coverage from and after the close of business on the
Closing Date. If the Corporations make any new claims pursuant to the Vendors’
Coverage or attempt to tender the defense of any claims to any insurance carrier
providing the Vendors’ Coverage on or after the close of business on the Closing
Date, the Purchaser shall, and shall cause the Corporations to, promptly notify
the Vendors of such claims. Without the prior written consent of the Purchaser,
such consent not to be unreasonably withheld, the Vendors shall not compromise
or settle of any claims for which the Corporations obtain coverage under the
Vendors’ Coverage from and after the close of business on the Closing Date.

 

- 46 -



--------------------------------------------------------------------------------

Section 5.13 Cooperation with Debt Financing

(1) Prior to the Closing, the Vendors and the Corporations shall and shall use
their commercially reasonable efforts to cause the Vendors and the Corporations’
officers, directors, employees, advisors, agents and representatives
(collectively, the “Company Representatives”) to provide to the Purchaser all
cooperation reasonably requested by the Purchaser that is necessary or desirable
in connection with the Debt Financing using its good faith efforts to:

 

  (a) furnish the Purchaser, reasonably promptly after the Purchaser’s request
for specified items, all financial statements, financial data and other
information reasonable available to the Vendors and the Corporations relating to
the Corporations as may be reasonably requested by the Purchaser in connection
with the Debt Financing;

 

  (b) provide and execute documents reasonably requested by the Purchaser or the
sources of the Debt Financing relating to the repayment of the existing
Indebtedness of the Corporations and the release of related liens, including
customary payoff letters and (to the extent required) evidence that notice of
such repayment has been timely delivered to the holders of such debt;

 

  (c) provide and execute all documentation and other information required by
bank regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
PATRIOT Act) Act of 2001;

 

  (d) use commercially reasonable efforts to satisfy the conditions precedent
set forth in the any commitment letter for any Debt Financing and any definitive
documentation relating to the Debt Financing within the control of the Vendors
or the Corporations;

 

  (e) amend or otherwise modify, at the request of the Purchaser, to the extent
necessary and only effective conditional upon and at Closing, the organizational
and governing documents of the Corporations in order to permit and facilitate
the consummation of the Debt Financing;

 

  (f) participate as reasonably requested by the Purchaser in due diligence
meetings in connection with any such financing in order to respond to questions
concerning the Corporations and the information provided by the Corporations
pursuant to clause (1) above; and

 

  (g) update the information provided by the Vendors and the Corporations
pursuant to clause (1) above as reasonably necessary.

 

- 47 -



--------------------------------------------------------------------------------

ARTICLE 6 – CONDITIONS

Section 6.1 Purchaser’s Conditions

The obligations of the Purchaser under this Agreement are subject to the
conditions set out in this Section 6.1, which are for the exclusive benefit of
the Purchaser and all or any of which may be waived, in whole or in part, by the
Purchaser in its sole discretion by Notice given to the Vendors. The Vendors
shall take all actions, steps and proceedings as are reasonably within their
control to cause each of such conditions to be fulfilled or performed at or
before the Closing Time.

(1) Truth of Representation and Warranties. All representations and warranties
of the Vendors contained in this Agreement shall be true in all material
respects, except for representations and warranties that contain a materiality
qualification which shall be true in all respects, as of the date of this
Agreement and shall be true in all material respects, except for representations
and warranties that contain a materiality qualification, which shall be true in
all respects, as of the Closing Date with the same effect as though made on and
as of that date (except to the extent that any representation or warranty is
affected by the occurrence of events or transactions expressly contemplated and
permitted by this Agreement, or otherwise consented to in writing by the
Purchaser) and except where the failure to be so true would not, in the
aggregate reasonably be expected to have a Material Adverse Effect and the
Vendors shall have delivered a certificate of a senior officer of each of the
Vendors addressed to the Purchaser to that effect dated the Closing Date.

(2) Vendors’ Obligations. The Vendors shall have performed each of their
obligations under this Agreement to the extent required to be performed on or
before the Closing Date, including delivery of all documents, instruments and
other items specified elsewhere in this Agreement and the Vendors shall have
delivered a certificate of a senior officer of each of the Vendors addressed to
the Purchaser to that effect dated the Closing Date.

(3) Pre-Closing Reorganization. The Pre-Closing Reorganization shall have been
completed in accordance with Section 5.9(1).

(4) Corporate Action. All appropriate action of the directors, shareholders and
officers of the Vendors, Ace SCO Holdings and the US Corporations shall have
been taken and all requisite consents and approvals shall have been obtained to
transfer the Purchased Shares to the Purchaser and the Vendors shall have
delivered to the Purchaser:

 

  (a) certificates of status for each of the Vendors and the Corporations issued
by the appropriate Governmental Authority in its jurisdiction of incorporation;
and

 

  (b) certified copies of (i) the articles and by laws of each of the Vendors
and the Corporations; (ii) all resolutions of shareholders and directors of each
of the Vendors, Ace SCO Holdings and the US Corporations approving the entering
into of this Agreement and the completion of the Transaction, or consenting to
the transfer of the Purchased Shares in connection with the Transaction, as the
case may be; (iii) a list of directors and officers of each of the Vendors
authorized to sign this Agreement and any other documents required to be
delivered hereunder; and

 

  (c) customary legal opinions as to (i) each of the Vendors with respect to
authorization, execution and delivery of this Agreement and any other agreements
required to be delivered by the Vendors hereunder, and (ii) the authorized and
issued capital of each of the Canadian Corporations and the US Corporations.

 

- 48 -



--------------------------------------------------------------------------------

(5) Releases and Resignations. The Vendors shall have delivered to the Purchaser
releases and resignations of all officers, and directors of the Corporations as
of the Closing Date.

(6) Approvals, Consents, etc. All Consents, filings and notifications in respect
of Material Contracts, including the Consent of the Secured Lenders and any
required with respect to any of the Leased Premises but excluding any Consents
of Sam’s East, Inc., shall have been received or made, as the case may be, and
shall be absolute or on terms acceptable to the Purchaser, acting reasonably,
and evidence thereof delivered to the Purchaser. Vendors represent to the
Purchaser that, to their knowledge, Sam’s East, Inc. has no objection to the
Transaction.

(7) Release of Encumbrances. The Secured Lenders shall have executed such
documents or instruments as may be required or requested by Purchaser, acting
reasonably, to (a) release the Corporations from any and all obligations for
(including any guarantee of) the Secured Obligations, (b) release the
Encumbrances of the Secured Lenders against the Purchased Shares and the
property and assets of the Corporations. In addition, the Vendors shall obtain
appropriate release and discharges of any other Encumbrances on any of the
Corporations or the assets of any of the Corporations other than Permitted
Encumbrances.

(8) Transition Services Agreement. Concurrently with the completion of the
Transaction, the Vendors and the Purchaser shall have executed and delivered the
Transition Services Agreement.

(9) Non-Competition Agreement. Concurrently with the completion of the
Transaction, the Vendors and the Purchaser shall have executed and delivered a
non-competition agreement in the form attached as Schedule 6.1(9), and for
greater certainty the Vendors and the Purchaser agree that the portion of the
Purchase Price allocated to such non-competition agreement shall not exceed One
($1) United States Dollar.

(10) Employment Agreements. Concurrently with the completion of the Transaction,
the Purchaser shall have received executed employment agreements, in form
reasonably satisfactory to Purchaser with Michael Glodziak, Joanna Pencak and
Robert Tersigni.

(11) Net Working Capital. Purchaser shall be reasonably satisfied with the
accuracy of the Vendors’ estimate of Net Working Capital, delivered pursuant to
Section 2.6.

(12) No Material Adverse Effect. Since the date of this Agreement there will not
have been any change in any of the assets, Business, financial condition,
earnings, results of operations or prospects of the Corporations, or any other
event, development or condition of any character (whether or not covered by
insurance) that has or might reasonably be expected to have a Material Adverse
Effect.

 

- 49 -



--------------------------------------------------------------------------------

(13) Debt Financing. The Debt Financing shall have been completed or will be
completed concurrently with Closing, provided, however, that the Purchaser shall
only be entitled to rely on this condition if Tri-Starr has complied in all
material respects with its obligations under the Commitment Letters and a letter
agreement of even date herewith between Tri-Starr and the Parties.

Section 6.2 Vendors’ Conditions

The obligations of the Vendors under this Agreement are subject to the
conditions set out in this Section 6.2 which are for the exclusive benefit of
the Vendors and all or any of which may be waived, in whole or in part, by the
Vendors in their sole discretion by Notice given to the Purchaser. The Purchaser
shall take all actions, steps and proceedings as are reasonably within its
control to cause each of such conditions to be performed at or before the
Closing Time.

(1) Truth of Representation and Warranties. All representations and warranties
of the Purchaser contained in this Agreement shall be true in all material
respects, except for representations and warranties that contain a materiality
qualification, which shall be true in all respects, as of the date of this
Agreement and shall be true in all material respects, except for representations
and warranties that contain a materiality qualification, which shall be true in
all respects, as of the Closing Date with the same effect as though made on and
as of that date (except to the extent that any representation or warranty is
affected by the occurrence of events or transactions expressly contemplated and
permitted by this Agreement, or otherwise consented to in writing by the
Vendors) and except where the failure to be so true would not, in the aggregate,
reasonably be expected to have a material adverse effect on the Purchaser’s
ability to complete the Transaction and the Purchaser shall have delivered a
certificate of a senior officer of the Purchaser addressed to the Vendors to
that effect dated the Closing Date.

(2) Purchaser’s Obligations. The Purchaser shall have performed its obligations
under this Agreement to the extent required to be performed on or before the
Closing Date and the Purchaser shall have delivered a certificate of a senior
officer of the Purchaser addressed to the Vendors to that effect dated the
Closing Date.

(3) Corporate Action. The Purchaser shall have delivered to the Vendor:

 

  (a) a certificate of status for the Purchaser issued by the appropriate
Governmental Authority in its jurisdiction of incorporation;

 

  (b) certified copies of (i) the articles and by laws of the Purchaser;
(ii) all resolutions of directors of the Purchaser approving the entering into
of this Agreement and the completion of the Transaction; and (iii) a list of
directors and officers of the Purchaser authorized to sign this Agreement and
any other documents required to be delivered hereunder; and

 

  (c) a customary legal opinion as to the Purchaser with respect to
authorization, execution and delivery of this Agreement and any other agreements
required to be delivered by the Purchaser hereunder.

 

- 50 -



--------------------------------------------------------------------------------

Section 6.3 Conditions Precedent

The completion of the Transaction is subject to the following conditions to be
fulfilled at or before the completion of the Transaction, which conditions are
true conditions precedent to the completion of the transactions contemplated by
this Agreement.

(1) Adverse Proceedings. No Order shall be in force and no action or proceeding
shall be pending or threatened which could reasonably be expected to enjoin,
impair or prohibit the completion of the Transaction or which could prevent or
impair the operation of the Business after the Closing Date in substantially the
same manner as it was operated before the Closing Date.

(2) Regulatory Approvals. All Regulatory Approvals shall have been received.

ARTICLE 7 – SURVIVAL AND INDEMNIFICATION

Section 7.1 Survival

All provisions contained in this Agreement and in any other agreement,
certificate or instrument executed and delivered hereunder, other than the
conditions in Article 6, shall not merge on the closing of the Transaction but
shall survive the execution, delivery and performance of this Agreement, the
closing of the Transaction and the execution and delivery of any transfer
documents or other documents of title to the Purchased Shares and all other
agreements, certificates and instruments executed and delivered hereunder and
the payment of the consideration for the Purchased Shares.

Section 7.2 Indemnity by Vendors

The Vendors shall indemnify the Purchaser’s Indemnified Parties and save them
fully harmless against, and will reimburse them for, any Damages arising from,
in connection with or related in any manner whatever to:

 

  (a) any incorrectness in or breach of any representation or warranty of the
Vendors contained in this Agreement or in any other agreement, certificate or
instrument executed and delivered pursuant to this Agreement;

 

  (b) any breach or any non-fulfilment of any covenant or agreement on the part
of the Vendors contained in this Agreement or in any other agreement,
certificate or instrument executed and delivered pursuant to this Agreement
(including, without limitation, the obligation under Section 7.3 to pay all
Taxes of the Vendors or any of the Corporations that relate to any period on or
before the Closing Date to the extent such liability is not reflected in the
Closing Financial Statements);

 

  (c) any liability of Ace SCO Holdings up to the Closing Time, including
without limitation the Pre-Closing Reorganization; and

 

  (d) Case No. 12 LA 000431 (Illinois) (Philip D. Hitchinson vs. Irvin P.
Cunningham, Vitran Express, Inc., a Pennsylvania corporation, Vitran Express,
Inc., an Indiana corporation, and Vitran Logistics, Inc., an Indiana
corporation).

 

- 51 -



--------------------------------------------------------------------------------

Section 7.3 Tax Indemnity

(1) The Vendors shall indemnify the Purchaser’s Indemnified Parties from and
save them fully harmless against, and will reimburse them for, any Damages
arising from, in connection with or relating in any manner whatever to any
assessment or reassessment for Taxes relating to any of the Corporations for any
taxation year ending on or before the Closing Date and, with respect to any
Straddle Period, the portion of such Straddle Period ending on or before the
Closing Date to the extent that the amount of Taxes payable as a result of that
assessment or reassessment exceeds the amount accrued as a liability for those
Taxes on the Closing Financial Statements.

(2) Despite Section 7.3(1), the Vendors will have no obligation under this
indemnity for any assessment or reassessment arising from:

 

  (a) the execution and delivery by or on behalf of any of the Corporations of a
waiver as provided for in subsection 152(4) of the Income Tax Act or any similar
law (including under provincial tax laws) unless the Vendors consented to that
waiver, which consent is not to be unreasonably conditioned or withheld;

 

  (b) the post-Closing amendment of any Tax Return filed by or on behalf of a
Corporation for any taxation year ending on or before the Closing Date unless
that amendment is consented to by the Vendors, which consent may be withheld in
their reasonable discretion, or any other action taken by the Purchaser or a
Corporation or which has the effect of shifting income, deduction, credit, or
allowance from one fiscal period to another fiscal period or between or among
the Corporation or any Subsidiary and another Person that results in an increase
in Taxes for any taxation year or Straddle Period;

 

  (c) a post-Closing change in any Tax Law or a post-Closing publicly announced
or disseminated change in the policy of any Governmental Authority in
administering any Tax Law; or

 

  (d) a post-Closing reorganization involving a Corporation which has the effect
of creating a liability for Taxes for a Corporation with respect to a period
ending on or before the Closing Date.

 

- 52 -



--------------------------------------------------------------------------------

Section 7.4 Indemnity by the Purchaser

The Purchaser shall indemnify the Vendors’ Indemnified Parties and save them
fully harmless against, and will reimburse them for, any Damages arising from,
in connection with or related in any manner whatever to:

 

  (a) any incorrectness in or breach of any representation or warranty of the
Purchaser contained in this Agreement or in any other agreement, certificate or
instrument executed and delivered pursuant to this Agreement; and

 

  (b) any breach or non-fulfilment of any covenant or agreement on the part of
the Purchaser contained in this Agreement or in any other agreement, certificate
or instrument executed and delivered pursuant to this Agreement.

Section 7.5 Monetary Limitations

(1) No claims for indemnification may be made by the Purchaser against the
Vendors under Section 7.2 or Section 7.3 unless the aggregate amount of Damages
for which the Purchaser is entitled to be indemnified under Section 7.2 and
Section 7.3 exceeds Two Hundred and Fifty Thousand United States Dollars
($250,000) (the “Deductible”), in which event the accumulated aggregate amount
of all Damages in excess of the Deductible may be recovered by the Purchaser,
provided however, that the Deductible shall not apply to any breach of any
representation or warranty made by the Vendors in Sections 3.1(1) to (7), or
3.2, or with respect to claims under Section 7.2(c), Section 7.2(d) or
Section 7.3.

(2) No claims for indemnification may be made by the Vendors against the
Purchaser under Section 7.4 unless the aggregate accumulated amount of all such
Damages for which the Vendors are entitled to be indemnified under Section 7.4
exceeds Fifty Thousand United States Dollars ($50,000), in which event the
accumulated aggregate amount of all Damages in excess of Fifty Thousand United
States Dollars ($50,000) may be recovered by the Vendors.

(3) The maximum aggregate liability of the Vendors for Damages under this
Agreement shall not exceed Two Million Five Hundred Thousand United States
Dollars ($2,500,000), provided however, that such limit shall not apply to
(i) any indemnification claim with respect to breach of the representations and
warranties made in Sections 3.1(1) to (7) or 3.2, or with respect to claims
under Section 7.2(c), Section 7.2(d) or Section 7.3, for which the maximum
aggregate liability of the Vendors for Damages under this Agreement shall not
exceed the Purchase Price, or (ii) the Vendors’ obligation to pay the amount (if
any) payable pursuant to Section 2.6(b).

(4) The maximum aggregate liability of the Purchaser for Damages under this
Agreement shall not exceed Five Hundred Thousand United States Dollars
($500,000), provided, however, that such limit shall not apply to the
Purchaser’s obligation to pay the Purchase Price, the amount (if any) payable
pursuant to Section 2.6(a), and the amount (if any) payable pursuant to
Section 5.10.

(5) Each of the Vendors and the Purchaser shall use commercially reasonable
efforts to mitigate any Damages to the fullest extent possible and wilful
failure to mitigate such Damages may be considered an offset to any such
Damages.

(6) For the sole purpose of determining Damages (and not for determining whether
or not any incorrectness in or breach of any representation or warranty has
occurred), the representations and warranties of the Vendors and the Purchaser
shall not be deemed qualified by any references to materiality or Material
Adverse Effect.

 

- 53 -



--------------------------------------------------------------------------------

Section 7.6 Notice of Claim

If an Indemnified Party becomes aware of any act, omission or state of facts
that may give rise to Damages in respect of which a right of indemnification is
provided for under this Article 7, the Indemnified Party shall promptly give
written notice thereof (a “Notice of Claim”) to the Indemnifier. Such notice
shall specify whether the potential Damages arise as a result of a claim by a
Person against the Indemnified Party (a “Third Party Claim”) or whether the
potential Damages do not so arise (a “Direct Claim”), and shall also specify
with reasonable particularity (to the extent that the information is available):

 

  (a) the factual basis for the Direct Claim or Third Party Claim, as the case
may be; and;

 

  (b) the amount of the potential Damages arising therefrom, if known

If, through the fault of the Indemnified Party, the Indemnifier does not receive
notice of a particular claim in time effectively to contest the determination of
any liability susceptible of being contested or to assert a right to recover an
amount under applicable insurance coverage, then the liability of the
Indemnifier to the Indemnified Party under this Article 7 shall be reduced to
the extent that Damages are incurred by the Indemnifier resulting from the
Indemnified Party’s failure to give such notice on a timely basis. Nothing in
this Section 7.6 shall be construed to affect the time within which a Notice of
Claim must be delivered pursuant to Section 7.7(1) and Section 7.7(2) in order
to permit recovery pursuant to Section 7.2(a) or (b), or Section 7.4(a) or (b),
as the case may be.

Section 7.7 Time Limits for Notice of Claim

(1) Notice by the Purchaser. No Damages may be recovered from the Vendors
pursuant to Section 7.2(a) or Section 7.2(b) unless a Notice of Claim is
delivered by the Purchaser on or before the following dates:

 

  (a) with respect to the representations and warranties in Section 3.1,
Section 3.2, Section 3.3(3) and Section 3.4(1), and with respect to each of the
other representations and warranties in Article 3 if its breach is a result of
the Vendors’ willful misconduct or fraud, at any time after the Closing Date;

 

  (b) with respect to the representations and warranties in Section 3.3(6) and
3.4(3), sixty (60) days after the expiration of the applicable statute of
limitations; and

 

  (c) with respect to all other representations, warranties, covenants and
agreements, on or before 18 months after the Closing Date.

Unless a Notice of Claim has been given on or before the date set out above with
respect to each particular representation, warranty, covenant and agreement, the
Vendors shall be released on such date from all obligations in respect of that
particular representation, warranty, covenant or agreement and from the
obligation to indemnify the Purchaser’s Indemnified Parties in respect thereof
pursuant to Section 7.2(a) or Section 7.2(b), as the case may be.

 

- 54 -



--------------------------------------------------------------------------------

(2) Notice by the Vendors. No Damages may be recovered from the Purchaser
pursuant to Section 7.4(a) or Section 7.4(b) unless a Notice of Claim is
delivered by the Vendors on or before 18 months after the Closing Date. Unless a
Notice of Claim has been given on or before such date with respect to each
particular representation, warranty, covenant and agreement, the Purchaser shall
be released on such date from all obligations in respect of that particular
representation, warranty, covenant or agreement and from the obligation to
indemnify the Vendors’ Indemnified Parties in respect thereof pursuant to
Section 7.4(a) or Section 7.4(b), as the case may be.

(3) Waiver of Potential Defence. If the date by which a Notice of Claim must be
given as set out in Sections 7.7(1) or (2) in respect of a particular
representation, warranty, covenant or agreement has passed, an Indemnified Party
that might otherwise have been entitled to indemnification had such date not
passed shall not be entitled to assert a right to give a Notice of Claim on the
basis that it did not know and could not reasonably have known of the existence
of the breach of that representation, warranty, covenant or agreement, or of any
other element necessary to make a claim for Damages in respect thereof prior to
such date. Each party irrevocably agrees not to assert in any proceeding that it
should be relieved from any of the provisions of this Article 7 by reason that
it did not know and could not reasonably have known of the existence of any
breach of representation, warranty, covenant or agreement or of any other
element necessary to make a claim for Damages in respect thereof.

(4) None of the indemnity provisions herein, including those in this
Section 7.7, shall limit a party’s right to bring a claim of fraud, or willful,
knowing or intentional breach or misrepresentation, at any time for any amount.

Section 7.8 Notice of and the Defence of Third Party Claims

With respect to a Third Party Claim, the Indemnifier shall have the right to
participate in or, by giving notice to that effect to the Indemnified Party not
later than 30 days after receipt of the Notice of Claim with respect to such
Third Party Claim and subject to the rights of any insurer or other third party
having potential liability therefor, to elect to assume the defence of such
Third Party Claim at the Indemnifier’s own expense and by the Indemnifier’s own
counsel, and the Indemnified Party shall have the right to participate in the
defence of any Third Party Claim assisted by counsel of its own choosing. The
Indemnified Party shall not settle or compromise any Third Party Claim without
the prior written consent of the Indemnifier.

Section 7.9 Assistance for Third Party Claims

The Indemnifier and the Indemnified Party shall use all reasonable efforts to
make available to the party which is undertaking and controlling the defence of
any Third Party Claim:

 

  (a) those employees whose assistance, testimony or presence is necessary to
assist such party in evaluating and in defending any Third Party Claim; and

 

  (b) all documents, records and other materials in the possession of such party
reasonably required by such party for its use in defending any Third Party
Claim,

and shall otherwise co-operate with the party defending such Third Party Claim.

 

- 55 -



--------------------------------------------------------------------------------

Section 7.10 Settlement of Third Party Claims

If an Indemnifier elects to assume the defence of any Third Party Claim as
provided in Section 7.8, the Indemnifier shall not be liable for any legal
expenses subsequently incurred by the Indemnified Party in connection with the
defence of such Third Party Claim. However, if the Indemnifier fails to take
reasonable steps necessary to defend diligently such Third Party Claim within 30
days after receiving the notice from the Indemnified Party that the Indemnified
Party bona fide believes on reasonable grounds that the Indemnifier has failed
to take such steps, the Indemnified Party may, at its option, elect to assume
the defence of and to compromise or settle the Third Party Claim assisted by
counsel of its own choosing and the Indemnifier shall be liable for all
reasonable costs and expenses paid or incurred in connection therewith. Without
the prior written consent of the Indemnified Party, such consent not to be
unreasonably withheld, the Indemnifier shall not thereafter enter into any
compromise or settlement of any Third Party Claim; provided, however, that the
liability of the Indemnifier shall be limited to the proposed settlement amount
if such consent is not obtained for any reason.

Section 7.11 Direct Claims

With respect to a Direct Claim, the Indemnifier shall have a period of 30 days
from receipt of a Notice of Claim in respect thereof within which to investigate
and respond to the Indemnified Party in writing to such Direct Claim. The
Indemnified Party shall make available to the Indemnifier the information relied
upon by the Indemnified Party to substantiate its right to be indemnified,
together with all other information as may be reasonably requested by the
Indemnifier. If the Indemnifier does not so respond within such period, the
Indemnifier shall be deemed to have rejected such Direct Claim, in which event
the Indemnified Party shall be free to pursue such remedies as may be available
to it.

Section 7.12 Tax Contest Provisions

(1) The Purchaser shall promptly notify the Vendors in writing upon receipt by
the Purchaser of written notice of any pending or threatened federal, state,
local or foreign Tax audits, examinations or assessments which might affect the
Tax liabilities for which the Vendors may be liable pursuant to this Article 7;
provided, however, that the failure to give notice as provided in this
Section 7.12 shall not affect the Purchaser’s right to indemnification under
this Agreement except to the extent the Vendors shall have been actually
prejudiced by such failure.

(2) After the Closing Date, except as provided in Section 7.12(3) and
Section 7.12(4) below, the Purchaser shall control the conduct, through counsel
of their own choosing, of any audit, claim for refund, or administrative or
judicial proceeding involving any asserted Tax liability or refund with respect
to any of the Corporations (any such audit, claim for refund, or proceeding
relating to an asserted Tax liability referred to herein as a “Contest”).

(3) In the case of a Contest after the Closing Date that relates solely to Taxes
for which the Vendors are liable pursuant to this Article 7, the Vendors shall
control the conduct of such Contest, but the Purchaser shall have the right to
participate in such Contest at its own expense, and the Vendors shall not
settle, compromise or concede any portion of such Contest to the extent that it
is reasonably likely to materially increase the Tax liability of a Corporation
for any taxable year (or portion thereof) beginning after the Closing Date
without the prior consent of the

 

- 56 -



--------------------------------------------------------------------------------

Purchaser, which consent shall not be unreasonably withheld, unreasonably
delayed or unreasonably conditioned; provided, that if the Vendors fail to
assume control of the conduct of any such Contest within a reasonable period
following the receipt by the Vendors of notice of such Contest, the Purchaser
may notify the Vendors in writing that the Vendors have failed to assume control
of such Contest, and if the Vendors do not assume control of such Contest within
thirty (30) days after such notice, the Purchaser shall have the right to assume
control of such Contest and shall be able to settle, compromise or concede such
Contest in its sole discretion; provided, further, however, that the Vendors
shall not be entitled to control the conduct of any Contest unless the Vendors
both acknowledge in writing liability for such Taxes pursuant to this Article 7
and pay any amounts required to be paid under Applicable Law in order to pursue
such Contest.

(4) In the case of a Contest after the Closing Date that relates both to Taxes
for which the Vendors are liable under this Article 7 and to Taxes for which the
Vendors are not liable under this Article 7, the Purchaser shall control the
conduct of such Contest, but the Vendors shall have the right to participate in
such Contest at their own expense, and the Purchaser shall not settle,
compromise or concede such Contest without the consent of the Vendors, which
consent shall not be unreasonably withheld, unreasonably delayed or unreasonably
conditioned, if such settlement, compromise or concession would result in
liability to the Vendors.

Section 7.13 Reductions and Subrogation; Effect of Investigation

If the amount of Damages incurred by an Indemnified Party at any time subsequent
to the making of an Indemnity Payment is reduced by:

 

  (a) any net Tax benefit to the Indemnified Party, or

 

  (b) any recovery, settlement or otherwise under or pursuant to any insurance
coverage, or pursuant to any claim, recovery, settlement or payment by or
against any other Person,

the amount of such reduction (less any costs, expenses (including Taxes) or
premiums incurred in connection therewith) shall promptly be repaid by the
Indemnified Party to the Indemnifier. Upon making a full Indemnity Payment, the
Indemnifier shall, to the extent of such Indemnity Payment, be subrogated to all
rights of the Indemnified Party against any third party in respect of the
Damages to which the Indemnity Payment relates. Until the Indemnified Party
recovers full payment of its Damages, any and all claims of the Indemnifier
against any such third party on account of such Indemnity Payment shall be
postponed and subrogated in right of payment to the Indemnified Party’s rights
against such third party. An Indemnified Party’s right to indemnification or
other remedies based upon the representations and warranties and covenants and
agreements of the Indemnifier will not be affected by any investigation or
knowledge of the Indemnified Party or any waiver by the Indemnified Party of any
condition based on the accuracy of any representation or warranty, or compliance
with any covenant or agreement. Such representations and warranties and
covenants and agreements shall not be affected or deemed waived by reason of the
fact that the Indemnified Party knew or should have known that any
representation or warranty might be inaccurate or that the Indemnifier failed to
comply with any agreement or covenant. Any investigation by such party shall be
for its own protection only and shall not affect or impair any right or remedy
hereunder.

 

- 57 -



--------------------------------------------------------------------------------

Section 7.14 Exclusive Remedy

The rights of indemnity set forth in this Article 7 are the sole and exclusive
remedy of each Party in respect of any misrepresentation, breach of warranty or
breach of covenant by the other Party hereunder. Accordingly, each Party waives,
from and after completion of the Transaction or termination of this Agreement,
any and all rights, remedies and claims that such Party may have against the
other, whether at law, under any statute or in equity (including but not limited
to claims arising under any Environmental Laws, claims for breach of contract,
breach of representation and warranty, negligent misrepresentation and all
claims for breach of duty), or otherwise, directly or indirectly, relating to
the provisions of this Agreement or the transactions contemplated by this
Agreement other than as expressly provided for in this Article 7 and other than
those arising from fraud or wilful, knowing or intentional breach,
misrepresentation or misconduct. This Article 7 shall remain in full force and
effect in all circumstances and shall not be terminated by any breach
(fundamental, negligent or otherwise) by any Party of its representations,
warranties or covenants hereunder or under any documents delivered pursuant
hereto or by any termination or rescission of this Agreement by any Party.

Section 7.15 Release

The Vendors on the one hand and the Purchaser on the other hand, (together with
their or its successors and assigns, being herein collectively referred to as
the “Releasor”) hereby irrevocably and unconditionally releases and forever
discharges the other Party and each of its or their successors, assigns, heirs
and personal representatives (collectively, the “Releasees”) of and from all
manner of actions, causes of action, suits, debts, duties, accounts, bonds,
covenants, contracts, damages, claims and demands and all other claims
whatsoever which the Releasor can have or shall or may in future have against
any of the Releasees for or by reason of or in any way arising out of any cause,
matter or thing existing on or before the date hereof, and relating to this
Agreement and the transactions referred to herein, whatsoever save and except as
otherwise set forth in this Article 7. Such release shall not apply to the
Transition Services Agreement or any aspect of this Agreement that by its terms
is to be performed after the date hereof.

Section 7.16 General Limitations

An Indemnifier shall have no liability to an Indemnified Party hereunder:

 

  (a) for any liability which arises solely by reason of a proposed or actual
enactment or change of any applicable Tax legislation or any proposed or actual
change in the interpretation or administration of such legislation after the
date hereof;

 

  (b) for any liability that arises as a result of any legislation not in force
on the date hereof which takes effect retrospectively or occurs as a consequence
of a change in the interpretation of the law after the date hereof;

 

  (c) in respect of any matter of thing done or omitted to be done by or at the
written direction or with the written consent of the Indemnified Party;

 

- 58 -



--------------------------------------------------------------------------------

  (d) in respect of more than one representation, warranty or covenant that
relates to the same matter or thing; and

 

  (e) to the extent that provision or reserve in respect of the matter giving
rise to such liability is made in the Closing Financial Statements.

ARTICLE 8 – CLOSING

Section 8.1 Closing

The completion of the Transaction shall take place at 10:00 a.m. on the Closing
Date at the offices of McMillan LLP, Brookfield Place, Suite 4400, 181 Bay
Street, Toronto, Ontario, or at such other time and place on the Closing Date as
agreed to by the parties provided that the Closing may take place by exchange of
copies of executed documents by facsimile or email transmission if the Parties
so agree.

Section 8.2 Closing Procedures and Deliveries

Subject to the satisfaction or waiver by the relevant Party of the conditions of
closing set forth in Article 6, at the Closing:

 

  (a) the Purchaser shall deliver to the Vendors:

 

  (i) the Purchase Price; and

 

  (ii) all certificates, consents, authorizations, approvals or agreements
required of the Purchaser under Section 6.2, in each case in form and substance
reasonably satisfactory to the Vendors.

 

  (b) the Vendors shall deliver, or cause to be delivered, to the Purchaser, the
following:

 

  (i) certificates representing the Purchased Shares duly endorsed for transfer;
and

 

  (ii) all certificates, consents, authorizations or approvals required of any
Vendor under Section 6.1, in each case in form and substance reasonably
satisfactory to the Purchaser.

ARTICLE 9 – TERMINATION

Section 9.1 Termination Rights

This Agreement may be terminated on or prior to the Closing Date as follows and
in no other manner:

 

  (a) by mutual written agreement of the Vendors and the Purchaser;

 

- 59 -



--------------------------------------------------------------------------------

  (b) (i) by the Purchaser if a material breach of any representation, warranty,
covenant, obligation or other provision of this Agreement has been committed by
the Vendors which breach results in, or could reasonably be expected to result
in, a Material Adverse Effect, and such breach has not been waived or cured
within ten days following the date on which the Purchaser notifies the Vendor of
such breach (but not later than the Outside Date), or (ii) by the Vendors if a
material breach of any representation, warranty, covenant, obligation or other
provision of this Agreement has been committed by the Purchaser which breach
results in, or could reasonably be expected to result in, a material adverse
effect on the Purchaser’s ability to complete the Transaction (and for the
purposes of this Section 9.1(b)(ii) material adverse effect shall mean Material
Adverse Effect but with the word “Corporations” deleted from the second line
thereof and replaced with the word “Vendors”), and such breach has not been
waived or cured within ten days following the date on which the Vendors notify
the Purchaser of such breach (but not later than the Outside Date);

 

  (c) by the Purchaser if any condition in Section 6.1 or Section 6.3 has not
been satisfied as of Closing (other than through the failure of the Purchaser to
comply with its obligations under this Agreement) and the Purchaser have not
waived such condition on or before the Closing Date;

 

  (d) By the Vendors (i) if a Debt Financing Termination Event occurs prior to
Closing, or (ii) if any condition in Section 6.2 or Section 6.3 has not been
satisfied as of Closing (in either case other than through the failure of the
Vendors to comply with their respective obligations under this Agreement) and
the Vendors have not waived such condition on or before the Closing Date; and

 

  (e) by the Vendors or the Purchaser if the completion of the Transaction has
not occurred (other than through the failure of the Party seeking to terminate
this Agreement to comply with its obligations under this Agreement) on or before
March 1, 2013 (the “Outside Date”) or such later date as the Parties may agree
upon in writing.

Section 9.2 Effect of Termination

(1) Each Party’s right of termination under this Article is in addition to any
other rights it may have under this Agreement. If a Party waives compliance with
any of the conditions, obligations or covenants contained in this Agreement, the
waiver will be without prejudice to any of its rights of termination in the
event of non-fulfilment, non-observance or non-performance of any other
condition, obligation or covenant in whole or in part as provided in this
Agreement.

(2) If this Agreement is terminated pursuant to Section 9.1, all obligations of
the Parties under this Agreement will terminate, except that each Party’s
obligations under Section 5.4, Section 5.5 and Section 10.4 will survive.

 

- 60 -



--------------------------------------------------------------------------------

Section 9.3 Financing Sources

(1) The Corporations and the Vendors each acknowledge and agree that it has no
right of recovery against, and no personal liability shall attach to, in each
case with respect to damages of the Corporations and their Affiliates, any of
the entities which may provide debt financing for the Transaction (the
“Financing Sources”), whether by or through a claim by or on behalf of any
entity or person or any Financing Sources, by the enforcement of any assessment
or by any legal or equitable proceeding, by virtue of any statute, regulation or
Applicable Law, or otherwise.

(2) Notwithstanding anything in this Agreement to the contrary, each of the
Vendors, the Corporations and the Purchaser hereby: (a) agrees that any claim,
action, suit, legal proceeding, investigation or arbitration, whether in law or
in equity, whether in contract or in tort or otherwise, involving the Financing
Sources, arising out of or relating to this Agreement, the Debt Financing, or
any of the transactions contemplated hereby or thereby or the performance
thereunder (each, a “Claim”) shall be subject to the exclusive jurisdiction of
any federal or state court in the Borough of Manhattan, New York, New York, and
any appellate court thereof and each of the Corporations and the Purchaser
irrevocably submits itself and its property with respect to any such Claim to
the exclusive jurisdiction of such court, (b) agrees not to bring or support, or
permit any of its Affiliates to bring or support, any Claim, including any
action, cause of action, claim, cross-claim or third party claim of any kind or
description, whether in law or in equity, whether in contract or in tort or
otherwise, against the Financing Sources in any way arising out of or relating
to this Agreement, the Debt Financing or any of the transactions contemplated
hereby or thereby or the performance thereunder in any forum other than any
federal or state court in the Borough of Manhattan, New York, New York or any
appellate court thereof, (c) irrevocably waives, to the fullest extent that it
may effectively do so, the defense of an inconvenient forum to the maintenance
of such Claim in any such court, (d) knowingly, intentionally and voluntarily
waives to the fullest extent permitted by Applicable Law trial by jury in any
Claim brought against the Financing Sources in any way arising out of or
relating to this Agreement, the Debt Financing or any of the transactions
contemplated hereby or thereby or the performance thereunder, (e) agrees that
none of the Financing Sources will have any liability to any Corporation, any
Purchaser or any of their respective Affiliates relating to or arising out of
this Agreement, the Debt Financing or any of the transactions contemplated
hereby or thereby or the performance thereunder, and (f) agrees that the
Financing Sources are express third party beneficiaries of, and may enforce, any
of the provisions set forth in this Section 9.3.

ARTICLE 10 – MISCELLANEOUS

Section 10.1 Further Assurances

Each Party shall from time to time promptly execute and deliver all further
documents and take all further action reasonably necessary to give effect to the
provisions of this Agreement.

Section 10.2 Schedules

The Schedules have been arranged, for purposes of convenience only, as
separately titled Schedules corresponding to the applicable Sections of this
Agreement. Any information set forth in any Schedule or incorporated in any
Section of this Agreement shall be considered to have

 

- 61 -



--------------------------------------------------------------------------------

been set forth in each other Schedule solely to the extent the relevance of such
information to such Schedule is apparent on the face of such Schedule and shall
be deemed to modify the representations and warranties in this Agreement whether
or not such representations and warranties refer to such Schedule to the extent
its relevance to such representations or warranties is apparent on its face. The
specification of any dollar amount in the representations and warranties
contained in this Agreement or the inclusion of any specific item in the
Schedules is not intended to imply that such amounts, or higher or lower
amounts, or the items so included or other items, are or are not required to be
disclosed or are within or outside of the Ordinary Course of Business. The
information contained in the Schedules is disclosed solely for the purposes of
this Agreement, and no information contained therein shall be deemed to be an
admission by any Party hereto to any third party of any matter whatsoever.

Section 10.3 No Disclosure

Prior to completion of the Transaction on the Closing Date, no disclosure with
respect to the Transaction shall be made by either Party to suppliers, customers
or employees of the Corporations or others without the prior approval of the
other Party (such approval not to be unreasonably withheld) except that the
Vendors may:

 

  (a) make disclosure in confidence to senior employees of the Corporations
affected by the Transaction; and

 

  (b) make such disclosure as is required by Applicable Law, subject to prior
Notice to the Purchaser of the text of any such disclosure.

Section 10.4 Brokers

Each of the Parties shall be responsible for any fees or commissions payable to
any broker, finder, investment banker or other intermediary retained by such
Party in connection with the transactions contemplated by this Agreement.
Without limiting the foregoing, Vendors acknowledge that they are solely
responsible for the fees and expenses of BB&T.

Section 10.5 Notice

Unless otherwise specified, each Notice to a Party must be given in writing and
delivered personally or by courier, sent by prepaid registered mail or
transmitted by e-mail to the Party as follows:

If to the Vendors:

c/o Vitran Corporation Inc.

185 The West Mall, Suite 701

Toronto ON M9C 5L5

Attention: Chief Executive Officer

e-mail: rgaetz@vitrancorp.com

 

- 62 -



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

McMillan LLP

181 Bay Street, Suite 4400

Toronto ON M5J 2T3

Attention: Hellen Siwanowicz

e-mail: hellen.siwanowicz@mcmillan.ca

If to the Purchaser:

Tri-Starr Supply Chain Services

99 Bow Street, Suite 300W

Portsmouth, NH 03801

Attention: Chief Executive Officer

e-mail: rcain@legacyholdingco.com

with a copy (which shall not constitute notice) to:

Verrill Dana, LLP

One Portland Square,

Portland, Maine 04101

Attention: Mark K. Googins

e-mail: mgoogins@verrilldana.com

or to any other address in Canada or United States, e-mail address or Person
that the Party designates. Any Notice, if delivered personally or by courier,
will be deemed to have been given when actually received.

Section 10.6 Time

For every provision of this Agreement, time is of the essence.

Section 10.7 Governing Law

This Agreement is governed by, and is to be construed and interpreted in
accordance with, the laws of the Province of Ontario and the laws of Canada
applicable in the Province of Ontario.

Section 10.8 Submission to Jurisdiction

Each Party agrees (i) that any action or proceeding relating to this Agreement
may (but need not) be brought in any court of competent jurisdiction in the
Province of Ontario, and for that purpose now irrevocably and unconditionally
attorns and submits to the jurisdiction of such Ontario court; (ii) that it
irrevocably waives any right to, and will not, oppose any such Ontario action or
proceeding on any jurisdictional basis, including forum non conveniens; and
(iii) not to oppose the enforcement against it in any other jurisdiction of any
judgment or order duly

 

- 63 -



--------------------------------------------------------------------------------

obtained from an Ontario court as contemplated by this Section 10.8. Each of the
Vendors and the Purchaser irrevocably appoints the respective Persons identified
in Section 10.5 as its agent to receive on its behalf service of summons and any
other legal process which may be served in any action, suit or proceeding. Such
service may be made by mailing or delivering a copy of such process to the
applicable party in care of its agent at the address given in Section 10.5 and
each of the Parties hereby irrevocably authorizes and directs the respective
agents to accept such service on their behalf. If and to the extent that such
service and any summons or other legal process cannot for any reason be effected
upon the applicable agent as in this Agreement provided, each of the Parties
further irrevocably consents to the service of any and all legal process in any
such action, suit or proceeding by the mailing of copies of such process in the
manner specified in Section 10.5. Nothing in this Section 10.8 shall affect the
rights of the Parties to serve legal process in any other manner permitted by
Applicable Law.

Section 10.9 Entire Agreement

This Agreement, the confidentiality agreement dated October 26, 2012, between
Vitran Corporation Inc. and the Purchaser’s parent company, and a letter
agreement of even date herewith between Tri-Starr and the Parties constitute the
entire agreement between the Parties with respect to the subject matter and
supersede all prior agreements, negotiations, discussions, undertakings,
representations, warranties and understandings, whether written or oral. There
are no representations, warranties, covenants, conditions or other agreements,
express or implied, collateral, statutory or otherwise, between the Parties in
connection with the subject matter of this Agreement, except as specifically set
forth herein. The Parties are not relying on any other information, discussion
or understanding in entering into this Agreement and completing the Transaction.

Section 10.10 Amendment

No amendment, supplement, restatement or termination of any provision of this
Agreement is binding unless it is in writing and signed by each Person that is a
party to this Agreement at the time of the amendment, supplement, restatement or
termination.

Section 10.11 Waiver

No waiver of any provision of this Agreement is binding unless it is in writing
and signed by all the Parties to this Agreement entitled to grant the waiver. No
failure to exercise, and no delay in exercising, any right or remedy, under this
Agreement will be deemed to be a waiver of that right or remedy. No waiver of
any breach of any provision of this Agreement will be deemed to be a waiver of
any subsequent breach of that provision.

Section 10.12 Severability

If any provision of this Agreement is or becomes illegal, invalid or
unenforceable in any jurisdiction, the illegality, invalidity or
unenforceability of that provision will not affect:

 

  (a) the legality, validity or enforceability of the remaining provisions of
this Agreement; or

 

  (b) the legality, validity or enforceability of that provision in any other
jurisdiction.

 

- 64 -



--------------------------------------------------------------------------------

Section 10.13 Assignment and Enurement

No Party may assign its rights or obligations under this Agreement without the
prior written consent of the other Parties, which consent may not be
unreasonably withheld or delayed. This Agreement enures to the benefit of and
binds the Parties and their respective successors and permitted assigns.

Section 10.14 Counterparts and Electronic Transmission

This Agreement may be executed in any number of counterparts, each of which when
executed and delivered is an original but all of which taken together constitute
one and the same instrument. To evidence its execution of an original
counterpart of this Agreement, a Party may send a copy of its original signature
on the execution page hereof to the other Party by electronic transmission and
such transmission shall constitute delivery of an executed copy of this
Agreement to the receiving Party.

[Remainder of page intentionally left blank.]

 

- 65 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the Parties have executed this Agreement on the date first
above written.

 

VITRAN EXPRESS CANADA INC. By:  

/S/ RICHARD E. GAETZ

Name:   Richard E. Gaetz Title:   President & Chief Executive Officer VITRAN
CORPORATION By:  

/S/ RICHARD E. GAETZ

Name:   Richard E. Gaetz Title:   President & Chief Executive Officer LEGACY
SCO, INC. By:  

/S/ RON CAIN

Name:   Ron Cain Title:   Chief Executive Officer

[Signature Page to Share Purchase Agreement between Vitran Express Canada Inc.,
Vitran Corporation and Legacy SCO, Inc.]